Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

Master Manufacturing Services Agreement

Effective Date: June 27, 2019

 

PARTIES

PATHEON UK LIMITED
a company existing under the laws of England and Wales, with its registered
office at Kingfisher Drive, Covingham, Swindon, SN3 5BZ ("Patheon"),

- and -

CARA THERAPEUTICS INC.
a corporation existing under the laws Delaware with its principal place of
business at 4 Stamford Plaza, 107 Elm Street, 9th Floor, Stamford, Connecticut
06902, United States ("Client").

 




 

 

June 27, 2019

 

Confidential

 

Page 1 of 47

 

--------------------------------------------------------------------------------

Table of Contents

 

1.

Structure of Agreement and Interpretation

4

 

 

 

 

 

1.1

Master Agreement.

4

 

1.2

Product Agreements.

4

 

1.3

Definitions.

4

 

1.4

Interpretation.

10

2.

Patheon's Manufacturing Services

10

 

2.1

Manufacturing Services.

10

 

2.2

Subcontracting.

11

3.

Client's Obligations

11

 

3.1

Payment.

11

 

3.2

Processing Instructions.

12

 

3.3

API and Components.

12

 

3.4

Packaging and Artwork.

14

4.

Price and Price Adjustments

14

 

4.1

First Year Pricing.

14

 

4.2

Annual Price Adjustments.

14

 

4.3

Price Adjustments at any Time

15

5.

Purchasing Product

15

 

5.1

Orders and Forecasts.

15

 

5.2

Obsolete Stock.

18

 

5.3

Storage.

19

 

5.4

Invoices and Payment.

19

 

5.5

Delivery and Shipping.

19

6.

Product Claims and Recalls

20

 

6.1

Product Claims.

20

 

6.2

Product Recalls and Returns.

21

 

6.3

Disposition of Defective or Deficient Products.

22

7.

Co-Operation and Regulatory Affairs

22

 

7.1

Governance.

22

 

7.2

Governmental Agencies.

23

 

7.3

Records.

23

 

7.4

Audits.

23

 

7.5

Regulatory Filings.

24

 

7.6

Release.

25

 

7.7

Withdrawal on Completion.

25

8.

Term and Termination

26

 

8.1

Initial Term.

26

 

8.2

Termination for Cause.

26

 

8.3

Obligations on Termination.

28

 

8.4

Technology Transfer.

29

9.

Representations, Warranties and Covenants

29

 

9.1

Authority.

29

 

9.2

Client Warranties.

29

 

9.3

Patheon Warranties.

30

 

9.4

Permits.

31

 

9.5

No Warranty.

31

10.

Liability and Remedies

31

 

10.1

Consequential and Other Damages.

31

 

10.2

Limitation of Liability.

32

 

10.3

Patheon Indemnity.

33

 

10.4

Client Indemnity.

33

 

10.5

Reasonable Allocation of Risk.

34

 

10.6

Validation Batches.

34

11.

Confidentiality

34

 

11.1

Confidential Information.

34

 

11.2

Use of Confidential Information.

35

 

11.3

Exclusions.

35

 

11.4

Photographs and Recordings.

36

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 2 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

11.5

Permitted Disclosure.

36

 

11.6

Marking.

36

 

11.7

Return of Confidential Information.

36

 

11.8

Remedies.

37

12.

Intellectual Property

37

 

12.1

Inventions.

37

 

12.2

Intellectual Property.

37

13.

Miscellaneous

38

 

13.1

Insurance.

38

 

13.2

Independent Contractors.

38

 

13.3

No Waiver.

38

 

13.4

Assignment.

38

 

13.5

Force Majeure.

39

 

13.6

Additional Products and Services.

39

 

13.7

Notices.

40

 

13.8

Severability.

40

 

13.9

Entire Agreement.

41

 

13.10

Other Terms.

41

 

13.11

No Third Party Benefit or Right.

41

 

13.12

Execution in Counterparts.

41

 

13.13

Use of Name.

41

 

13.14

Taxes.

42

 

13.15

Governing Law.

43

 

13.16

Dispute Resolution.

43

 

 

 

 

 

 

APPENDIX 1 – Form of Product Agreement

1

 

 

 

 

 

 

Schedule A – Commercial Supply Pricing Proposal

3

 

 

 

 

 

 

APPENDIX 2 – Dispute Resolution

1

 

 

 

 

 

 

 

Negotiation

 

1

 

 

Mediation

 

1

 

 

Technical Disputes

2

 

 

 

 

 

 

APPENDIX 3 – API Yield Calculation

1

 

 

 

 

 

 

 

Actual Annual Yield

1

 

 

Target Yield and Credit Calculation

1

 

 

Limits on API Liability

2

 

 

 

 

 

 

APPENDIX 4 – Price Adjustments

1

 

 

Price Adjustment Calculation Due To Inflation

1

 

 

Price Adjustment Calculation Due To Currency Fluctuation

2

 

 

 

 

 

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 3 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

With effect from the date stated at the start of this Agreement (the “Effective
Date”), the Parties have agreed to the following terms:

1.

Structure of Agreement and Interpretation

1.1

Master Agreement.

This Agreement establishes the general terms and conditions under which Patheon,
or any Affiliate of Patheon that is agreeable to Client, may perform
Manufacturing Services for Client or any Affiliate of Client. This master form
of agreement is intended to allow the Parties, or any of their Affiliates, to
contract for the manufacture of one or more Products through Patheon’s global
network of manufacturing sites by entering into specific Product Agreements
without having to re-negotiate the general terms and conditions that apply.

1.2

Product Agreements.

This Agreement is structured so that Product Agreements may be entered into by
the parties (or their Affiliates) for the manufacture of one or more Products at
any Patheon manufacturing site agreeable to Client.  Each Product Agreement will
be governed by and will incorporate by reference the terms and conditions of
this Agreement, and in the case of any conflict between the terms of a Product
Agreement and this Agreement, the terms of this Agreement shall control, except
to the extent that the applicable Product Agreement specifically and expressly
provides to the contrary, as to the specific conflicting terms in that Product
Agreement that are to control.  Unless otherwise agreed by the Parties, each
Product Agreement will be substantially in the general form, and contain the
information referred to, in Appendix 1.

1.3

Definitions.

The following capitalized terms will have the respective meanings set out below,
and grammatical variations of these terms will have corresponding meanings:

"Affiliate" means, with respect to a particular Party, a business entity that,
directly or indirectly, controls, is controlled by, or is under common control
with such Party;

For this definition, the term "control" means (with correlative meanings for the
terms “controlled by” and “under common control with”) that the applicable
entity has the lawful right and actual ability to determine (by ownership of
shares or otherwise) the election of the majority of directors (or equivalent
managers) of the applicable Party, or otherwise has the actual ability (by
contract or otherwise) to control and direct the business affairs of such Party;

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 4 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

"Annual Volume" means, for the purpose of the Price for a particular Product,
Patheon’s assumed minimum volume of Product to be manufactured in any Year as
set out in the “Annual Volume Forecast” section of Schedule A of the applicable
Product Agreement for such Product;

“API” means the active pharmaceutical material as listed in the applicable
Product Agreement (references to “Active Materials” or “Active Pharmaceutical
Ingredient” in documents forming part of this Agreement or of a Product
Agreement will mean “API”);

"API Credit Value" means the value of the API for certain purposes of this
Agreement, as set out in the applicable Product Agreement;

"Applicable Laws" means: (i) for Patheon, the Laws of the jurisdiction where the
Manufacturing Site is located; and (ii) for Client and the Products, the Laws of
all jurisdictions where the Products are manufactured, distributed, and marketed
as these are agreed by the parties in the applicable Product Agreement;

"Authority" means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, with competent jurisdiction
over a Party, the Manufacturing Services, or the relevant Product (or its use);

"Business Day" means a day other than a Saturday, Sunday or a day that is a
statutory holiday in Patheon’s resident jurisdiction, Client’s resident
jurisdiction, or the jurisdiction where the applicable Manufacturing Site is
located;

“Capital Equipment Agreement” means the separate agreement that the Parties may
enter into that addresses the rights and responsibilities of the Parties
regarding capital equipment and facility modifications that may be required to
perform the Manufacturing Services under a particular Product Agreement;

"Certificate of Analysis" means, with respect to Product ordered Client and
delivered by Patheon hereunder, a document signed by an authorized employee of
the Patheon Quality organization stating and confirming that the Product to
which such document refers has been manufactured in accordance with the
Processing Instructions, and cGMPs.

"cGMPs" means, as applicable, current good manufacturing practices as described
in:

 

(a)

Parts 210 and 211 of Title 21 of the United States' Code of Federal Regulations;

 

(b)

Commission Directive (EU) 2017/1572 (art. 2); and

 

(c)

Division 2 of Part C of the Food and Drug Regulations (Canada);

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 5 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

together with current final industry-accepted Health Canada, FDA and EMA
guidance documents pertaining to manufacturing and quality control practice, all
as updated, amended and revised from time to time;

“Client Intellectual Property” means Intellectual Property generated, made,
discovered, created, in-licensed or derived (b) by Client at any time prior to
or during the term of this Agreement, or (b) by Patheon while performing any
Manufacturing Services, which Intellectual Property is specific to, or dependent
upon, a Product or the manufacture or use thereof;

“Client-Supplied Components” means those Components supplied or to be supplied
to Patheon by or on behalf of Client as identified in Schedule A of a Product
Agreement, for use by Patheon for performing the Manufacturing Services under
such Product Agreement;

"Components" means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products) required to manufacture the Product under a
particular Product Agreement in accordance with the applicable Processing
Instructions, other than the API;

“Confidential Information” has the meaning specified in Section 11.1;

“DEA” means the Drug Enforcement Administration of the United States Department
of Justice;

“Deficient Product” has the meaning specified in Section 6.1(b)(i);

“Disclosing Party” has the meaning specified in Section 11.1;

"EMA" means the European Medicines Agency;

"FDA" means the United States Food and Drug Administration;

"Firm Order" has the meaning specified in Section 5.1(d);

"Health Canada" means the department of the Canadian Government known as Health
Canada and includes, among other relevant branches, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

“Initial Product Term” has the meaning specified in Section 8.1;

"Intellectual Property" means all legal rights in intellectual property,
including  all rights granted by or inherent in patents, patent applications,
trademarks, trademark applications, trade-names,  copyrights, industrial
designs, trade secrets, and proprietary and confidential Inventions;

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 6 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

"Invention" means any innovation, improvement, development, discovery, computer
program, device, trade secret, know-how, method, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which it is contained and whether or not patentable or
copyrightable, and all information comprising any of the foregoing;

"Inventory" means all inventories of Components and work-in-process produced or
held by or on behalf of Patheon (or its applicable Affiliate) for the
manufacture of the applicable Product;

“Knowledge” means, with respect to a particular statement herein, that to the
actual knowledge of the executive officers of Client or Patheon, as applicable,
such officers are not aware of any facts or information that make such statement
materially untrue.  

"Laws" means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

“Local Currency” has the meaning specified in Appendix 4;

“Long Term Forecast” has the meaning specified in Section 5.1(a);

"Manufacturing Services" means, as to a particular Product, the manufacturing,
quality control, quality assurance, stability testing, packaging, and related
services for the manufacture of such Product, as set out in the relevant Product
Agreement, for the manufacture and supply to Client of such Product;

"Manufacturing Site" means the facility identified in a Product Agreement where
the Manufacturing Services for the applicable Product will be performed;

"Minimum Order Quantity" means, for each manufacturing campaign ordered by
Client under a particular Product Agreement, the minimum number of units or
batches of the relevant Product that Client must purchase under such campaign,
as set out in Schedule A of such Product Agreement;

“Obsolete Stock” has the meaning specified in Section 5.2(b);

“Patheon Competitor” means a business entity that derives greater than 50% of
its revenues from performing contract pharmaceutical or biopharmaceutical
manufacturing services for clinical development or commercial use;  

“Patheon Intellectual Property” means Intellectual Property generated, made,
discovered, created, in-licensed or derived by Patheon or its Affiliates before
performing any Manufacturing Services, developed by Patheon while performing the
Manufacturing Services, or otherwise generated or derived by Patheon in its
business which Intellectual Property is not specific to, or dependent upon, the
Product or its manufacture or use, which may include Inventions and Intellectual
Property that apply generally to manufacturing processes or the formulation or
development of drug products or drug delivery systems that are unrelated to the
specific requirements or manufacture of a Product;

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 7 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

“Price” means, with respect to a particular Product, the fees to be charged by
Patheon for:

 

(a)

performing the Manufacturing Services for such Product;

 

(b)

the cost of the applicable Components (other than Client-Supplied Components);
and

 

(c)

any separate cost items and other fees applicable to the manufacture and supply
of the Product under the applicable Product Agreement;  

all as set out in Schedule A of the applicable Product Agreement;

"Processing Instructions" means, for a particular Product,  the set of documents
relating to such Product as agreed by the Parties in writing to be the
“processing instructions” for the manufacture and supply of such Product under
the applicable Product Agreement, which shall include:

 

(a)

quality control testing methods for the API and Components for such Product;

 

(b)

all manufacturing instructions, directions, standard operating procedures and
processes for the manufacture, quality control and assurance, and packaging of
such Product;

 

(c)

any storage requirements for such API and Components;

 

(d)

all environmental, health and safety information for the Product including
material safety data sheets; and

 

(e)

the finished Product quality control testing methods, packaging instructions and
shipping requirements for the Product, and the form of Certificate of Analysis
for the Product;

"Product" means the pharmaceutical product listed in Schedule A of a particular
Product Agreement;

“Product Warranty” has the meaning set forth in Section 9.4.  

“Product Agreement” means an agreement entered into between Patheon and Client
(or their applicable Affiliates) substantially in the form set out in Appendix
1, under which Patheon will perform Manufacturing Services for a particular
Product;  

“Product Claims” has the meaning specified in Section 6.1(b)(i);  

"Quality Agreement" means a separate agreement between the Parties that sets out
the quality assurance standards and related obligations applicable to the
performance of Manufacturing Services;

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 8 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

“Recall” has the meaning specified in Section 6.2(a);

“Recipient” has the meaning specified in Section 11.1;

“Regulatory Approval” has the meaning specified in Section 7.5(a);

"Regulatory Authority" means the FDA, EMA, and Health Canada and any other
foreign regulatory agencies with the legal authority to grant marketing
approvals for pharmaceutical or biopharmaceutical products, including the
Products, in the applicable country or jurisdiction in the Territory;

“Release Date” means, in relation to a particular batch of Product manufactured
under a particular Product Agreement, the scheduled date by which the Product
will be released by Patheon’s quality department (by confirmation or
certification) as agreed in the Quality Agreement and made available for
shipment, and as confirmed by Patheon in a Firm Order;

“Representatives” means, as to a Party, all the directors, officers, employees,
legal advisers, agents, consultants, subcontractors (excluding the other Party
and its Affiliates), service partners, professional advisors, or legal
representatives of such Party or its Affiliate;  

“Rolling Forecast” has the meaning specified in Section 5.1(b);

"Technical Dispute" has the meaning specified in Appendix 2;

"Territory" means, as to a particular Product, the geographic area described in
the relevant Product Agreement where such Product manufactured by Patheon will
be distributed by or on behalf of Client or its Affiliate or licensees or
distributors;

"Third Party Rights" means the Intellectual Property of any third party;

"VAT" has the meaning specified in Section 13.14; and

"Year" means, with respect to this Agreement or a particular Product
Agreement:  (a) in the first year of this Agreement or such Product Agreement,
the time from the effective date of the applicable agreement up to and including
December 31 of the same calendar year, and (b) after that will mean a calendar
year.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 9 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

1.4

Interpretation.

The division of this Agreement into Sections, Subsections, Appendices and
Schedules, and the insertion of headings, are for convenience of reference only
and will not affect the interpretation of this Agreement.  Unless otherwise
indicated, any reference in this Agreement to a Section, Appendix or Schedule
refers to the specified Section, Appendix or Schedule to this Agreement.  In
this Agreement, the term "this Agreement" and similar expressions refer to this
Agreement as a whole and not to any particular part, Section, Appendix or
Schedule of this Agreement. Except as otherwise expressly stated or unless the
context otherwise requires, all references to the singular will include the
plural and vice versa.  The term “including” or “includes” shall not be
interpreted to limit the scope or breadth of the provisions preceding such term
and shall be deemed to mean “including without limitation”.  

2.

Patheon's Manufacturing Services

2.1

Manufacturing Services.

Patheon will perform the Manufacturing Services as set out in the relevant
Product Agreement for the Price and in accordance with the terms and conditions
of this Agreement, such Product Agreement and the Quality Agreement.  Subject to
the preceding sentence, Patheon will convert API and Components into Product,
and provide supportive Manufacturing Services such as quality assurance (for
example quality controls, analytical testing, and stability programs), primary
and secondary packaging, and any other related Manufacturing Services as agreed
between the parties under the relevant Product Agreement.  Patheon (and its
applicable Affiliates) will perform all Manufacturing Services in accordance
with all Applicable Laws.      

For each Product for which the Parties (or their respective Affiliates) have
entered into a Product Agreement, and unless otherwise expressly agreed in a
Product Agreement, and except as otherwise provided in this Agreement, Patheon
will be a non-exclusive manufacturer during the term of the applicable Product
Agreement of the Products offered for sale by Client or its Affiliates, provided
that, Client agrees to order and purchase from Patheon, and Patheon agrees to
manufacture and supply hereunder, [***] of Client’s requirements for Products
for commercial sale in the United States (as provided in Client’s rolling
forecasts); provided further that, for clarity, the foregoing does not apply to
manufacture of any API or Components.    

Except as otherwise provided in the Product Agreement covering manufacture of
particular Product for Client, for each Product that is covered by a Product
Agreement during the term of this Agreement, Patheon shall maintain, commencing
on the date that is twelve months after the launch of commercial sales of such
Product in the Territory for such Product (or at such later date as agreed in
writing, as to a particular Product), at least two separate and distinct
manufacturing sites that are fully qualified and able to perform the
Manufacturing Services set forth herein (“Manufacturing Redundancy”).  The
details of the allocation of the manufacturing services between such sites, for
a Product, shall be as agreed reasonably by the Parties at the time of
qualification.  In the event Patheon fails to maintain, for a consecutive period
of [***] in any twelve month period, the required Manufacturing Redundancy for a

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 10 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

particular Product covered by a Product Agreement, then Client shall no longer
be required to use Patheon as the manufacturer of at least [***] of Client’s
requirements for such Product under the relevant Product Agreement.  

2.2

Subcontracting.

Patheon may subcontract the Manufacturing Services under a particular Product
Agreement to one or more of its Affiliates, as agreed in writing in advance by
Client (such agreement not to be unreasonably withheld) pursuant to the
applicable Product Agreement.  In the case of such subcontracting, such
Affiliate shall be deemed to be bound by Patheon’s obligations under this
Agreement, the Quality Agreement  and the applicable Product Agreement, Patheon
will remain liable to Client for any breach of this Agreement, the Quality
Agreement or such Product Agreement by, or the negligence or recklessness of, by
its Affiliates in the course of performing: (i) subcontracted Manufacturing
Services under a Product Agreement; or (ii) obligations under the Quality
Agreement.  Patheon may also arrange for non-Affiliate subcontractors to perform
specific services arising under any Product Agreement with the consent of Client
(“Third Party Subcontractors”).  Patheon also may subcontract to a Third Party
Subcontractor certain Manufacturing Services under a particular Product
Agreement, as agreed in writing in advance by Client pursuant to the applicable
Product Agreement.  Patheon will be liable to Client for any failure by any
Third Party Subcontractor to perform any part of the subcontracted services in
compliance with the obligations under this Agreement, the Quality Agreement, or
the relevant Product Agreement, or the breach, negligence or recklessness of the
Third Party Subcontractor in performing such services.  But Patheon’s liability
for Third Party Subcontractors will remain subject to all limitations on
Patheon’s liability as set out in this Agreement.  Patheon will have no
liability arising from the performance of services by Third Party
Subcontractors: (i) that are initially chosen by Client and required by Client
to be used by Patheon; or (ii) that are suppliers or service providers not
validated and utilized by Patheon prior to the date of this Agreement.

3.

Client's Obligations

3.1

Payment.

In consideration for Manufacturing Services actually performed and Product
supplied to Client in accordance with the terms of this Agreement and the
applicable Product Agreement, Client will pay Patheon the applicable Price in
accordance with Sections 4 and 5.  All cost items that are not included in the
Price (as and to the extent specified in the applicable Product Agreement) are
subject to additional fees to be paid by Client as provided in such Product
Agreement.  

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 11 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

3.2

Processing Instructions.

Before the start of commercial manufacturing of Product under this Agreement and
the applicable Product Agreement, Client will provide to Patheon a copy of the
Processing Instructions for such Product manufacturing, which must be
accompanied by the applicable specifications for the API, the applicable
Components and the finished Product (if applicable, precisely matching the
applicable specifications approved by the applicable Regulatory Authority).  If
the Processing Instructions or accompanying documents provided by Client are
subsequently amended by or on behalf of Client, or no longer reflect those
currently approved by the Regulatory Authority, then Client will give Patheon a
copy of the revised Processing Instructions documents (if applicable, precisely
matching the revised specifications approved by the applicable Regulatory
Authority).  All such Processing Instructions shall be deemed accepted by
Patheon on the date received, unless Patheon provides to Client, within [***] of
such receipt, with reasonable written objections (a “PI Objection”) to
particular document(s) or instructions in such Processing Instructions and
provides in such PI Objection the detailed reasons for why such document(s) or
instructions are improper and not acceptable to Patheon.   If, as to particular
Processing Instructions provided by Client, Patheon timely provides a PI
Objection to such Processing Instructions, then the Parties shall meet as soon
as practicable thereafter and work reasonably and in good faith to agree as soon
as practicable on mutually agreeable modifications to such Processing
Instructions (which must comply with all Applicable Laws).  If the Parties
cannot agree on such modifications, such that the Processing Instructions (as
modified) are mutually agreed and acceptable to the Parties, within [***] of the
date such PI Objection is received, then such issue shall be a “Dispute” under
the provisions of Appendix 2, and the Parties will proceed under the
“Negotiations” paragraph of Appendix 2.  If such Dispute is not resolved by the
Senior Officers under the terms of such paragraph, then:  (a) if Client
reasonably believes that the Processing Instructions that are the subject of the
PI Objection in such Dispute are reasonably required (either by the Applicable
Laws or regulations in the applicable Territory, or due to other legitimate,
material business concerns), then Client may terminate the applicable Product
Agreement on [***] prior written notice (in which case section 8.3 shall apply),
unless agreement can be reached in such 90 day period; or (b) as to all other
such Disputes, the Parties shall proceed to seek to resolve such dispute
pursuant to the other terms of Appendix 2.  Upon acceptance (or deemed
acceptance) of Processing Instructions (including all accompanying documents),
as such Processing Instructions may be modified by the Parties (if applicable)
according to the foregoing, Patheon will give Client a signed and dated receipt
indicating Patheon’s acceptance of such Processing Instructions.  At Patheon’s
reasonable request, Client will provide evidence of the executed original
documents comprising the Processing Instructions submitted by or on behalf of
Client to the applicable Regulatory Authority.

3.3

API and Components.

 

(a)

With respect to Patheon’s manufacture of a particular Product, Client will, at
its sole cost and expense, use reasonable efforts to deliver the API and any
Client-Supplied Components for such Product to the applicable Manufacturing
Site, such delivery to be effected DDP (Incoterms 2010). Client’s obligation
will include obtaining the release of the API and any Client-Supplied Components
from the applicable customs agency and Regulatory Authority. Unless otherwise
agreed in writing, Client or Client’s designated broker will be the “Importer”
or “Importer of Record” (or equivalent, as understood under Applicable Laws) for
such API

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 12 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

and Client-Supplied Components  to the extent imported to the Manufacturing
Site, and Client is responsible for compliance with Applicable Laws (and the
cost of compliance) relating to that role as the importer.  For API or
Client-Supplied Components which may be subject to import or export to or from
the United States, Client agrees that its vendors and carriers will comply with
applicable requirements of the U.S. Customs and Border Protection Service and
the Customs Trade Partnership Against Terrorism.

 

(b)

Unless otherwise agreed in writing between the Parties, the API and any
Client-Supplied Components shall be delivered by the Client to the Manufacturing
Site at least [***] before the scheduled manufacture start date for Product
covered by a Firm Order in sufficient quantity to enable Patheon to manufacture
the agreed quantities of Product, and if such delivery is not timely made, then
Patheon is not obligated to initiate such manufacture campaign (but will use
reasonable efforts to do so, if the applicable API and any Client-Supplied
Components are delivered by Client at time that allows Patheon to commence such
manufacturing at the scheduled date) until a revised date, such date to be
agreed by the parties, both acting reasonably and in good faith, such date to be
as soon as practicable after such delivery by Client, taking into account
Patheon’s other business commitments.  Patheon reserves the right to refuse to
store any quantity of API materially in excess of the amount necessary for the
particular Manufacturing Services covered by a Firm Order, at its sole
discretion at any time.  If Client does not deliver the API or Client-Supplied
Components within the agreed time period and, making commercially reasonable
efforts, Patheon is unable to manufacture Product on the scheduled date because
of the delay in such delivery, the delivery date for the Products under such
Firm Order will be considered a postponement of the Release Date by Client to a
new Release Date based on the revised manufacturing initiation date agreed to by
the Parties as referred to above, and Section 5.1(e) will apply.  Patheon will
reschedule manufacture under a replacement purchase order at Client’s request
subject to Patheon’s manufacturing slot availability at the time of the
request.  

 

(c)

Patheon will control the unloading of API and Client-Supplied Components
arriving at the Manufacturing Site, and Client will comply and ensure that its
carrier complies with all related reasonable unloading directions of
Patheon.  The API and Client-Supplied Components will be held by Patheon on
behalf of Client as set out in this Agreement.  The API and Client-Supplied
Components will at all times remain the property of Client.  Any API and
Client-Supplied Components received by Patheon will only be used by Patheon to
perform the applicable Manufacturing Services.

 

(d)

Client will ensure that: (i) all delivered API meets the specifications for that
API as set forth in the applicable Processing Instructions; and (ii) all
shipments of API to Patheon are accompanied by the required documentation as
specified in the applicable Quality Agreement.

 

(e)

If Client asks Patheon to qualify an additional supplier for the API or any
Component, the Parties must agree on the scope of work to be performed by
Patheon and the additional fees to be paid by Client for such work
performed.  For any such API or Component, this work at a minimum will include:
(i) laboratory testing to confirm the API or Component meets existing

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 13 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

specifications therefor as set forth in the applicable Processing Instructions;
(ii) manufacture of an experimental batch of Product using such API or Component
that will be placed on three months accelerated stability; and (iii) manufacture
of full-scale validation batches that will be placed on concurrent stability
(one batch may be the registration batch if manufactured at full scale).

 

(f)

Patheon will promptly advise Client if it encounters API or Component supply
problems, including delays and/or delivery of non-conforming API or Components
from a Client designated additional supplier. In such event, the Parties will
cooperate to reduce or eliminate any supply problems from these additional
suppliers.  If supply problems persist, Patheon may suspend the Manufacturing
Services affected by the problems until it is satisfied that the Client has
resolved the problems with its supplier or appointed an alternative supplier.
Client will certify (according to typical industry standards) all Client
designated additional suppliers on an annual basis at its expense and will
provide Patheon with copies of these annual certifications.  If Patheon agrees
to certify a Client designated additional supplier on behalf of Client, it will
do so for an additional fee agreed to and payable by Client.

3.4

Packaging and Artwork.

Client will be responsible for the cost of artwork development and approval of
all artwork.  Client will be responsible for changes to labels, product inserts,
and other packaging for the Products, including obtaining all required
approvals. Client will be responsible for the cost of labelling obsolescence as
contemplated in Section 5.2.  Patheon's name will not appear on the label or
anywhere else on the Products unless: (i) required by any Applicable Laws; or
(ii) Patheon consents in writing to the use of its name. At least [***] prior to
the Release Date of Product for which new or modified artwork is required,
Client will provide at no cost to Patheon and in accordance with the applicable
specifications, final camera ready artwork for all packaging Components to be
used in the manufacture of the Product.  Client will be responsible for all
costs associated with complying with any and all regulatory requirements for the
labelling and tracking of the manufactured Product, including product
serialisation, product data transfer and anti-counterfeiting requirements in the
Territory.  

4.

Price and Price Adjustments

4.1

First Year Pricing.

The Price for each particular Product will be listed in Schedule A of the
applicable Product Agreement, and a Price may be adjusted under this Section 4.

4.2

Annual Price Adjustments.

[***]  

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 14 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

4.3

Price Adjustments at any Time.

The Prices may be adjusted by Patheon at any time upon written notice to Client
as follows:

 

(a)

Extraordinary Increases in Component Costs.  If the cost of a Component
increases cumulatively by at least [***] as a result of market factors, then
Patheon will be entitled to adjust the Price proportionately (to account solely
for that actual increase in price of the Component) and as otherwise agreed in
the Product Agreement. The revised Price will become effective with the first
use of the higher cost Component in the manufacture of the Product. For a Price
adjustment under this Section 4.3(a), Patheon will deliver to Client a revised
Schedule A to the Product Agreement.  In the event Patheon invokes the increase
contemplated in this Section 4.3(a), Patheon shall review such Component costs
every six months and in the event the price of such Component decreases by
[***], Patheon shall reduce the price proportionately (to account solely for the
actual decrease in price of the Component).   In any case, Patheon shall provide
Client the basis for the Price adjustment, which shall include the current and
increased costs and inventory of existing Component available.  

 

(b)

Changes. The scope of the Manufacturing Services is set by the agreed Processing
Instructions, the Regulatory Approvals, the Quality Agreement and any
assumptions, inclusions, exclusions and other parameters set out in the
applicable Product Agreement. Changes to the scope of the Manufacturing Services
and related changes to the Price must be agreed in writing by the Parties (using
a “Change of Scope” agreement, or similar, setting out the agreed activities and
costs of implementation) and are subject to the change control provisions of the
Quality Agreement. Where Patheon requests a change to the Manufacturing
Services, the change will be implemented following appropriate regulatory
approvals and upon written approval of Client, which Client will not
unreasonably withhold, condition or delay.

5.

Purchasing Product

5.1

Orders and Forecasts.  

 

(a)

Long Term Forecast.  [***] If, for a particular Product, Patheon foresees any
capacity constraint affecting any portion of any Long Term Forecast submitted by
Client for such Product, it will notify Client of the details of such capacity
constraint, within [***] after Client’s submission of such Long Term Forecast,
and promptly thereafter the Parties will meet and discuss reasonably and in good
faith such capacity issue and shall agree in writing on a revised Long Term
Forecast within Patheon’s expected capacity, and for clarity, Client will be
free to contract with alternative sources of supply for the manufacture of
amounts of such Product in excess of such revised Long Term Forecast (or, absent
such agreement on a revised Long Term Forecast, in excess of the amount Patheon
asserts in such notification it has capacity to manufacture).  

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 15 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(b)

Rolling Forecast.  Before each Product Agreement is executed, Client will give
Patheon a written forecast of the volume of the Product covered by such Product
Agreement that Client expects to order in each of the next [***] (a “Rolling
Forecast” for such Product).  The Rolling Forecast must be reasonably consistent
with the applicable time period in the most recent Long Term Forecast for such
Product.  Client will provide an updated Rolling Forecast: (i) on or before the
tenth day of each month; and (ii) if at any time it determines that the total
forecast volumes estimated in the most recent Rolling Forecast have changed by
[***]. Each updated Rolling Forecast supersedes all previous Rolling Forecasts
for the applicable Product.

 

(c)

Orders.  On or before the tenth day of each month, Client will issue a new
purchase order for the amount of Product required by Client. Each purchase order
must meet the Minimum Order Quantity for the applicable month and specify the
purchase order number, quantities by Product type, and requested release dates
for the Product (which must occur at least [***] after the first day of the next
month; each a “Release Date”).

 

(d)

Acceptance of Purchase Orders. To the extent that a purchase order covers
amounts of Product that are no more than [***] of the amount that is forecast to
be ordered in the most recent Rolling Forecast for such month (and provided that
Client shall use good faith efforts to provide Rolling Forecasts that are
accurate so that it does not need to exceed the forecast in its submitted
purchase orders, except on exceptional bases),  Patheon must accept the purchase
order by sending an acknowledgement to Client, including the confirmed Release
Dates. Subject to Section 5.1(f), if Patheon fails to acknowledge receipt of a
purchase order within [***], the purchase order will be considered accepted by
Patheon.  An “exceptional basis” means no more than twice a year for the
purposes of this section.  Client may submit purchase order in excess of such
[***] limitation, but Patheon need not accept the amount of such purchase order
that is in excess of such [***] limitation, but will use reasonable efforts to
do so if it has the capacity to meet such excess order.  An accepted purchase
order will be binding on the Parties (a “Firm Order”), except that either Party
may request to change any Release Date beyond [***] after the first day of the
next month. The Parties will negotiate reasonably and in good faith and seek to
agree on any requested alternative release date, provided that neither Party may
unreasonably reject an alternative release date requested under this Section
5.1(d), but, if the Parties cannot agree, the original Release Date specified in
the Firm Order confirmed by Patheon will apply.

 

(e)

Cancellation or Postponement.  Patheon will determine the manufacturing schedule
of all Product covered by Firm Orders, which manufacturing schedule must allow
Patheon to meet the Release Dates applicable to such Firm Orders.  If Client
cancels or reduces a Firm Order, or wishes to postpone the applicable Release
Date (subject to Section 5.1(d)), Client will remain liable to pay Patheon [***]
of the Price for the Firm Order.

 

(f)

Capacity Reservation. In advance of each Year of a Product Agreement, Patheon
will use the Rolling Forecast for such Product to reserve its manufacturing
capacity in that Year for Product as follows:

 

(i)

for the first Year, by reference to the first Rolling Forecast;

 

(ii)

for the second Year: (1) if the Effective Date of the Product Agreement occurs
after July 1, by reference to the first Rolling Forecast; and (2) otherwise, by
reference to the Rolling Forecast applicable at July 1 of the previous Year;

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 16 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(iii)

for each subsequent Year, by reference to the Rolling Forecast applicable at
July 1 of the previous Year,

with the applicable Rolling Forecast (as determined above) for a particular Year
being the “Yearly Forecast Volume” for such Product for that Year.

At the end of each Year, if the aggregate actual volume of Product ordered by
Client with a confirmed Release Date within the Year, taking into account any
Product paid for but not ordered, (“Actual Yearly Volume”) is less than [***],
then Patheon may invoice and Client will pay Patheon [***].

If the quantity of Product requested by Client in a Year (in purchase orders
received by Patheon) exceeds [***] of the Yearly Forecast Volume for that Year,
Patheon will use commercially reasonable efforts to supply the additional
Product volumes (i.e., in excess of such [***] limitation) ordered; however,
Patheon will not be considered to have accepted any purchase order to the extent
such purchase order is for additional Product volumes above such [***] of the
Yearly Forecast Volume for such Product without written confirmation of such
acceptance.  

 

(g)

Failure to Deliver Ordered Product.  Patheon shall promptly notify Client if
Patheon reasonably anticipates that it will be unable to meet a scheduled
Release Date for a Firm Order.  If Patheon does not deliver any amount of
Product ordered by Client under a Firm Order by the specified Release Date for
such order (a “Supply Problem”), then (i) on written request by Client, Patheon
will as soon as possible provide Client with the cause of such delay of delivery
and Patheon’s best estimate for the date that Patheon will be able to deliver to
Client the Product that has not been delivered; and (ii) Patheon shall use
diligent good faith efforts to deliver such undelivered Product as soon as
possible, and (iii) Client may obtain supply of such undelivered amount of
Product from another supplier, and if Client determines that it will be able to
obtain such supply from another supplier and it gives Patheon written notice of
same prior to Patheon commencing manufacture of such undelivered Product, then
Client can cancel the Firm Order with regards to the amount of Product that was
not timely supplied by Patheon, but otherwise Client shall not be able to cancel
such Purchase Order.  If (x) a Supply Problem for a particular Product occurs,
and (y) such Supply Problem involves Patheon’s failure to supply on a timely
basis at least [***] of the amount of such Product ordered under the applicable
Firm Order, and (z) Patheon has not fully cured such Supply Problem, by
delivering to Client the full amounts of such Product, by the date that is [***]
after the specified Release Date under such Firm Order, then (1) the Parties
shall meet as soon as possible and discuss reasonably and in good faith
appropriate modifications; and (2) Client shall thereafter be free to purchase
any or all of its needs or requirements for Product from other supplier(s) for
sale in the applicable Territory until such time as the cause  of the failure to
supply has been fixed.      

 

(h)

Controlled Substance Quota Requirements (if applicable).  Client will give
Patheon the information set out below for obtaining any required DEA or
equivalent agency quotas (“Quota”) needed to perform the Manufacturing
Services.  Patheon will be responsible for routine management of Quota
information in accordance with Applicable Laws. The Parties

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 17 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

will cooperate to communicate the information and to assist each other in
Regulatory Authority information requirements related to the Product as follows:
(i) by April 1 of each Year for the applicable Product, Client will provide to
Patheon the next Year’s annual Quota requirements for the Product; (ii) by
August 1 of each Year, Client will provide to Patheon any changes to the next
Year’s Quota requirements; (iii) Client will pro-actively communicate any
changes to the Quota requirements for the then-current Year in sufficient time
to allow Patheon to file and finalize Regulatory Authority filings supporting
the changes; (iv) upon Patheon receiving the necessary forecast information from
Client in order to request additional Quota, Patheon will submit to the
applicable Regulatory Authority, on a timely basis, all filings necessary to
obtain Quotas for API and will use commercially reasonable efforts to secure
sufficient Quota from the applicable Regulatory Authority so as to achieve
Release Dates for Product as set out in applicable purchase orders and forecasts
submitted to Patheon by Client or its designee; and (v) Patheon will not be
responsible for any Regulatory Authority’s refusal or failure to grant
sufficient Quota for reasons beyond the reasonable control of Patheon (including
where Client fails to provide the required information in accordance with this
Section 5.1(h)).

5.2

Obsolete Stock.

 

(a)

Client understands and acknowledges that, with respect to each Product, Patheon
will rely on Client’s purchase orders, the Firm Orders, and the most recent
applicable Long Term Forecast and Rolling Forecast in ordering the Components
(other than Client-Supplied Components) required to meet anticipated Firm
Orders.  Patheon shall use good faith, reasonable efforts purchase the
Components in sufficient volumes, and reasonably in advance of the expected use
of the Component (taking into account lead times), to meet the production
requirements for Products covered by anticipated (in accordance with the
applicable Rolling Forecasts) Firm Orders or to meet the production requirements
of any longer period agreed to by the Parties.  Patheon shall use good faith,
reasonable efforts to purchase all such Components at the lowest price
reasonably obtainable.  

 

(b)

Client will reimburse Patheon for the cost of Components ordered or purchased by
Patheon specifically in order to manufacture Products ordered under Firm Orders
in accordance with Section (a) above that (i) are not used in the Manufacturing
Services within six months after the forecasted month for which the purchases
have been made (provided that Patheon has used good faith, reasonable efforts to
avoid purchasing excess amounts of such Components), or (ii) have expired or are
rendered obsolete due to Client changes in any forecast, Processing
Instructions, GMP, artwork or Applicable Laws during the period (collectively,
“Obsolete Stock”). This reimbursement will include [***].  If any non-expired
Components are used in Products subsequently manufactured for Client or in third
party products manufactured by Patheon, Client will receive credit for any costs
of those Components previously paid to Patheon by Client.  Patheon shall use
good faith, reasonable efforts to minimize the creation of Obsolete Stock.  

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 18 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

5.3

Storage.

If: (i) Client does not take possession or arrange for the destruction of
Obsolete Stock within [***] of receipt of written notice from Patheon
identifying the Obsolete Stock; (ii) any equipment (other than existing Patheon
equipment) is stored at the Manufacturing Site at any time prior to its use in
the Manufacturing Services; or (iii) Product is not collected by Client within
[***] of the Release Date notified by Patheon, Client will pay Patheon [***]
after that for storing such Obsolete Stock, unused equipment or
Product.  Storage fees for Obsolete Stock  or Product which contain controlled
substances or require refrigeration will be charged at [***].  Storage fees are
subject to a one pallet minimum charge per month.  Patheon may ship Product held
by it longer than [***] to Client at Client’s expense on [***] written notice to
Client.  If Patheon is unable to store any material due to capacity constraints,
Patheon may use an Affiliate or third party storage provider to store (outside
the Manufacturing Site) any material under this Agreement. After the limited
storage periods stated above, Client will assume all risk of loss or damage to
materials and Client will be responsible for having appropriate insurance
coverage in place for this risk.

5.4

Invoices and Payment.

For shipments to Client of Product ordered by Client hereunder, Patheon will
issue invoices to Client on or after the Release Date of the
Product.  Otherwise, Patheon will issue invoices for Manufacturing Services on
completion or as agreed in the applicable Product Agreement.  Patheon will also
submit to Client, with each shipment of Products, a duplicate copy of the
invoice covering the shipment.  Invoices will be sent by email to the email
address given by Client to Patheon in writing. Each invoice will, to the extent
applicable, identify Client’s Manufacturing Services purchase order number,
Product numbers, names and quantities, unit price, freight charges, and the
total amount to be paid by Client.  Client will pay the undisputed amounts in
all invoices within [***] of the date of the invoice.  If any portion of an
invoice is disputed, Client will pay Patheon for the undisputed amount, and the
Parties will use good faith efforts to reconcile the disputed amount as soon as
practicable.  Interest on undisputed past due accounts will accrue at 1.0% per
month (or such lesser amount as required by Laws).   If Client is more than
[***] late in paying undisputed amounts on an invoice, and such past due amount
is material, Patheon may, on giving [***] notice to Client, suspend all
Manufacturing Services until all such undisputed past due invoices have been
paid in full.  Patheon will have no liability to Client if this suspension
results in delayed performance of any Manufacturing Services or cancellation or
rescheduling of any manufacturing slots.

5.5

Delivery and Shipping.

Delivery of Products ordered by Client hereunder will be made EXW (Incoterms
2010) from Patheon’s Manufacturing Site for such Product, unless otherwise
agreed in a Product Agreement.  Subject to Section 8.3, risk of loss or of
damage to Products will remain with Patheon until Patheon loads the Products
onto the carrier’s vehicle for shipment at the shipping point, at which time
risk of loss or damage will transfer to Client.  Each delivery of Product shall
be accompanied by a signed Certificate of Analysis for the batch of Product
delivered, as well as any other documents required by the relevant Product
Agreement and/or Quality Agreement (“Delivery Documents”).  Client will notify
Patheon in writing within [***] of receipt of such Delivery Documents if Client
has identified a compliance issue that

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 19 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

will prevent shipment.  Subject to Client’s acceptance of the Delivery Documents
as set forth above, if Client does not collect, or arrange for the collection,
of Product within one month after Client has received written notice from
Patheon that it has been released for shipment by Patheon, Client will assume
all risk of loss or damage to the released Product, and Patheon may, in
accordance with Client’s instructions and as agent for Client, at Client’s risk,
arrange for shipping (to Client or any third party nominated by Client) of such
Product, to be paid by Client.  Client will arrange for insurance and will
select the freight carrier used by Patheon to ship Products and may monitor
Patheon’s shipping and freight activity under this Agreement.

5.6Sale.  Client agrees that it will not sell (itself or through a third party)
Product supplied by Patheon hereunder in any market where Client (or its
Affiliate or sublicensee or third party seller) does not have the permits or
regulatory approvals (or registrations) required to sell such Product in such
market.  

6.

Product Claims and Recalls

6.1

Product Claims.

 

(a)

Rejection. Client may reject any manufactured Product that it reasonably
considers (by reference to the results of the agreed release testing) to be
defective based on documentation provided by Patheon or Client’s own inspection
or testing of delivered Product.

 

(b)

Product Claims.  

 

(i)

Client may claim a remedy (a “Product Claim”) for any portion of any batch of
Product that does not comply with the Product Warranty or for which Patheon did
not perform the Manufacturing Services in accordance with the then-current
Processing Instructions, cGMPs, or Applicable Laws (“Deficient
Product”).  Client will inspect Product manufactured by Patheon, or batch
documentation provided by Patheon, promptly after receipt and will give Patheon
written notice of all Product Claims within [***] after receipt or, in the case
of any defects not reasonably susceptible to discovery upon receipt by such
inspection process, within [***] after discovery by Client, but not after the
expiration date of the Product.  If Client does not provide a Product Claim
within the applicable 30 day period, then the Product will be considered to have
been accepted by Client on the 31st day of such period.  Except as set forth in
Section 10.3, Patheon will have no liability for any deficiency for which Client
has not sent such notice within the applicable 30 day period.

 

(ii)

This Section 6 and Sections 10.2 and 10.3 sets out the only liabilities of
Patheon for Deficient Products.  Patheon will provide a remedy for Product
Claims as specified in Section 10.2, but Patheon will have no obligation for any
particular Product Claim for Deficient Product  to the extent that such
Deficient Product was caused to be defective: (i) solely due to deficiencies in
the Processing Instructions; (ii) by safety or efficacy issues of the Product
that are either (1) not caused by failure of Patheon to perform

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 20 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Manufacturing Services in accordance with the agreed Processing Instructions,
cGMPs or Applicable Laws, or (2) not due to manufacturing defects that result
from Patheon’s (or its Affiliate’s) negligence or other fault; (iii) due to a
defect in the API or an incorporated Component that was not reasonably
discoverable by Patheon using the test methods set out in the Processing
Instructions; (iv) by actions of Client or third parties occurring after the
Product is delivered by Patheon; (v) resulting from packaging design or
labelling defects or omissions for which Patheon has no responsibility; (vi) by
an unascertainable reason in the case where Patheon performed the Manufacturing
Services for the Product in accordance with the Processing Instructions, cGMPs,
and Applicable Laws; or (vii) due to any breach by Client of its obligations
under this Agreement.  If after a full investigation as set out in the Quality
Agreement and this Section 6.1(b)(ii), it is determined that particular Product,
which is believed by Client to be Deficient Product, was manufactured by Patheon
in accordance with the then-current Processing Instructions, cGMPs, and
Applicable Law, and, if it was delivered, such Product complied with the Product
Warranty at the time of delivery by Patheon to Client (or its carrier)
hereunder, then Client will pay Patheon the Price for such Product   Patheon’s
only liability for API loss or damage is set out in Appendix 3.

 

(c)

Determination of Deficiency.  Upon receipt of a Product Claim, Patheon will have
[***] to advise Client by notice in writing whether it disagrees with the
contents of the Product Claim.  If the Parties do not agree within [***] after
Patheon's notice to Client as to whether any Product identified in the Product
Claim was Deficient Product, the Parties will investigate the matter in
accordance with the Quality Agreement.  If, after joint testing or investigation
has been performed, the Parties still cannot agree on whether the Product is
Deficient Product, then the provisions of Appendix 2 will apply and, after the
required negotiation, the dispute will be handled as a Technical Dispute.

 

(d)

Shortages and Price Disputes.  Claims for shortages in the amount of Product
shipped by Patheon or a Price dispute will be dealt with by reasonable agreement
of the Parties. Any claim for a shortage or a Price dispute will be considered
waived by Client if it has not been presented within [***] of the date of the
relevant invoice.  

6.2

Product Recalls and Returns.

 

(a)

Records and Notice.  Each of the Parties will maintain records necessary to
permit a Recall of any Product delivered to Client or customers of Client.  Each
Party will promptly notify the other of any information which might affect the
marketability, safety or effectiveness of the Product or which might result in
the Recall or seizure of the Product in accordance with the Quality
Agreement.  Upon receiving this notice or upon this discovery, the Parties will
discuss in good faith the appropriate steps and whether it is appropriate to
stop making any further shipments of such Product in its possession or control,
until a decision has been made by Client whether a Recall or some other
corrective action is necessary.  The decision to initiate a Recall or to take
some other corrective action, if any, will be made and implemented solely by
Client.  "Recall" will mean any action: (i) by (or on behalf of) Client or

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 21 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

its Affiliate or licensee to recover title to or possession of quantities of the
Product sold or shipped to third parties (including, without limitation, the
voluntary withdrawal of Product from the market); or (ii) by any Regulatory
Authority to detain or destroy any of the Product.

 

(b)

Recalls.  If: (i) any Regulatory Authority issues a directive, order or,
following the issuance of a safety warning or alert about a Product, a written
request that any Product be Recalled; (ii) a court of competent jurisdiction
orders a Recall; or (iii) Client determines that any Product should be Recalled
or that a "Dear Doctor" letter is required relating the restrictions on the use
of any Product, then Patheon will co-operate in all such actions and efforts as
reasonably required by Client, having regard to all Applicable Laws.

 

(c)

Recalled Product.  To the extent that a Recall results from, or arises from
Deficient Product, Patheon will be responsible for the reasonable documented
out-of-pocket expenses of conducting the Recall and will use its commercially
reasonable efforts to replace (at its sole cost) the Deficient Product with
replacement Products as per Section 10.  In all other circumstances, Recalls,
returns, or other corrective actions will be made at Client's cost and expense.
Patheon’s only liability for API loss is set out in Appendix 3.

6.3

Disposition of Defective or Deficient Products.

Client will not dispose of any damaged, defective, returned, or Deficient
Products for which it intends to assert a Product Claim against Patheon without
Patheon’s prior written authorization to do so, such authorization not to be
unreasonably withheld.  Patheon may instruct Client to return the Deficient
Products to Patheon.  Patheon will bear all costs of return, disposition and/or
destruction of any Deficient Products that Patheon agrees are Deficient Product,
or that is determined (as above) to be Deficient Product.  In all other
circumstances, Client will bear the cost of return and disposition, including
all applicable fees for Manufacturing Services related to such Deficient
Product.  Patheon will pay for Client’s reasonable and actual third party
storage fees (as documented) of all agreed (or determined to be) Deficient
Products until such time as Patheon instructs Client to return or dispose of the
Deficient Product.  

7.

Co-operation and Regulatory Affairs

7.1

Governance.

Each Party will promptly after execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
Parties for the day to day interactions under this Agreement and the Product
Agreements.  The relationship managers will meet (which may be by telephone or
video conference) on a frequency agreed between the Parties to review the
current status of the business relationship and manage any issues that have
arisen.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 22 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

7.2

Governmental Agencies.

Subject to any restrictions in the Quality Agreement, and expect as otherwise
provided below in this Section 7.2, Client shall have the sole right to
communicate with any Regulatory Authority responsible for granting Regulatory
Approval for the Products and any other relevant Authority regarding the
Products.  If, in the opinion of Patheon's counsel, Patheon must make a
communication to such a Regulatory Authority regarding the manufacture of
Product because such communication is necessary to comply with the terms of this
Agreement or the requirements of the Authority or Applicable Laws, then Patheon
must, subject to the timing requirements for such communications set out in
Applicable Laws (which will take precedence), at least [***] prior to making any
such communication, give notice to Client of such necessary communication and
the reasons it is believed to be necessary, and in such case the Parties will
consult with each other immediately in relation to such proposed regulatory
communications relating to the Product, and Patheon shall not make such
communication except with Client’s prior written approval, not to be
unreasonably withheld.  The Parties also will cooperate with each other
regarding communications with Regulatory Authorities in accordance with the
Quality Agreement.

7.3

Records.

Patheon will keep complete and accurate records of the manufacture, testing, and
shipping of the Products, and retain samples of the Products as are necessary to
comply with manufacturing regulatory requirements applicable to Patheon,
Applicable Laws, cGMP and the Quality Agreement. Copies of the records and
samples will be retained as and for the period specified in the Quality
Agreement.  Patheon reserves the right to destroy or return to Client, at
Client’s sole expense, any document or samples for which the retention period
has expired if Client fails to arrange for destruction or return within 30 days
of receipt of notice from Patheon.

7.4

Audits and Inspections.

 

(a)

Subject to the limits agreed in the Quality Agreement, Patheon will give Client
reasonable access at agreed times to the areas of the Manufacturing Site in
which the Products are manufactured, stored, handled, or shipped, all as needed
to permit Client to verify that the Manufacturing Services are being performed
in accordance with the Process Instructions, the terms of this Agreement and the
applicable Product Agreement, cGMPs, and Applicable Laws.  If Client wishes to
audit Patheon beyond the agreed limits, except where the audit is required due
to Patheon’s material breach, Client will pay to Patheon a fee of [***]. Under
no circumstances will: (a) Client have a right of access to Patheon’s financial
records; or (b) any Patheon Competitor be permitted access to the Manufacturing
Site.

 

(b)

Patheon shall notify Client within the period specified in the Quality Agreement
after it receives notice from a Regulatory Authority of an audit or inspection
involving the Product, any component thereof, or any portion of Patheon’s
facility used or likely to be used in connection with the activities of Patheon
to be conducted under this Agreement and, to the extent reasonably practicable,
shall allow Client to be present at the Manufacturing Facility to support
Patheon during the audit or inspection, but not to participate.  The
responsibility for

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 23 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

conducting the audit or inspection rests with Patheon. In each such case,
whether or not Client was present at the Manufacturing Facility such audit or
inspection, Patheon shall provide to Client copies of any resulting document of
action (e.g., FDA Form 483 inspection observation report, regulatory letters,
etc.) resulting from such audits or inspections, which pertains to the Product,
any component thereof, or any portion of Patheon’s facility used or likely to be
used in connection with the activities of Patheon to be conducted under this
Agreement, within the period specified in the Quality Agreement after
receipt.  Should either Patheon or Client receive any such document of action,
it shall so notify the other within the period specified in the Quality
Agreement after receipt and shall provide to the other an opportunity to the
extent feasible under the circumstances, to provide input to any response to any
such document of action.

7.5

Regulatory Filings.

 

(a)

Regulatory Authority Documentation.  Patheon will reasonably cooperate with
Client in its interactions with Regulatory Authorities for Products, and provide
all reasonable assistance for such interactions and for the preparation of
applications for Regulatory Approvals of Product as requested by Client, which
will be subject to reasonable fees being reasonably agreed between the
Parties.  Client will use reasonable efforts to provide copies of all relevant
documents (i.e., relevant to Patheon’s Manufacturing Services hereunder)
included in applications to Regulatory Authority for approval for the commercial
manufacture, distribution and sale of the Products (“Regulatory Approval”) to
Patheon on reasonable request as required under the Quality Agreement.  Patheon
will review and verify the accuracy of these documents in accordance with the
Quality Agreement.  Client is not entitled to submit, in applications for
Regulatory Approvals, documents that referring to Patheon or its Affiliates or
the Services until the relevant documents are approved by Patheon.  

 

(b)

Deficiencies.  If Patheon reasonably determines that any Product regulatory
information relating to manufacture of Product given by Client is inaccurate or
deficient in any manner that may cause Patheon material regulatory or legal risk
(the "Regulatory Deficiencies"), Patheon will notify Client in writing of the
Regulatory Deficiencies and will provide all information regarding why it
believes the information is inaccurate or deficient and creates risk for
Patheon.  In such event, the parties will work together to have the Regulatory
Deficiencies resolved prior to the date of filing of the relevant regulatory
approval application and in any event before any Product pre-approval inspection
of the applicable Manufacturing Site or before the Product is placed on the
market if a pre-approval inspection is not performed.  

 

(c)

Inspection by Regulatory Authorities.  If Client does not give Patheon the
documents reasonably requested under this Section 7.5 or the Quality Agreement
within the time specified and if Patheon reasonably believes that Patheon’s
standing with a Regulatory Authority may be materially jeopardized due to such
not having access to such documents, then Patheon may, in its sole discretion,
delay or postpone any inspection by the Regulatory Authority of the applicable
Manufacturing Site with respect to such Product until Patheon has reviewed the
requested documents and is reasonably satisfied with their contents.    

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 24 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(d)

Pharmacovigilance.  Client will be responsible, at its expense, for all
pharmacovigilance obligations for the Products in accordance with Applicable
Laws and the monitoring and management of post-marketing complaints and queries
at its cost (including, without limitation, the cost of assistance required of
Patheon under the Quality Agreement).  Unless required by Applicable Law,
neither Party will be obliged to exchange with the other Party any information
or data which it compiles in carrying out pharmacovigilance obligations or
activities.

 

(e)

No Patheon Responsibility.  Except as otherwise agreed in the Quality Agreement,
Patheon will not assume any responsibility for: (a) the submission, accuracy or
cost of any application for Regulatory Approval or related documentation (or the
success of those applications); (b) any activity that is required by Applicable
Laws for Regulatory Approval (including pharmacovigilance and complaints
handling, and preparation and submission of any regular quality or other
update); or (c) any dealings with the relevant Regulatory Authority on behalf of
Client for Regulatory Approval. If a Regulatory Authority, or other governmental
body, requires Patheon to incur fees, costs or activities in relation to the
Products which Patheon considers unexpected and extraordinary, then Patheon will
notify Client in writing and the parties will discuss in good faith appropriate
mutually acceptable actions, including fee/cost sharing, or termination of all
or any part of this Agreement or a Product Agreement.  Patheon will be not be
obliged to undertake these activities or to pay for the fees or costs until the
Parties reach agreement on scope and fees for Patheon’s assistance, except as
otherwise provided in the Quality Agreement (including required inspections by
Regulatory Authorities of the Manufacturing Sites).

7.6

Release.

The Parties agree that the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations relating to the
Manufacturing Services.  Nothing in this Agreement will remove or limit the
authority of the relevant quality function (as specified by the Quality
Agreement) to determine whether the Products are to be released for sale or
distribution.

7.7

Withdrawal on Completion.

No later than [***] following completion or permanent cessation of the
Manufacturing Services at the applicable Manufacturing Site, Client will: (a)
ensure that any regulatory filings relating to the Product are withdrawn or
amended to remove all references to the Manufacturing Site and, as applicable,
Patheon and/or its Affiliates and their facilities (except in an historic
context); and (b) provide to Patheon written confirmation of its compliance with
this Section 7.7.  If this time is not sufficient to meet the requirements of
certain Regulatory Authorities, despite Client’s commercially reasonable
efforts, then Patheon may agree to extend the period based on the written
reassurances of Client.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 25 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

8.

Term and Termination

8.1

Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until December 31 of the fifth Year of the Agreement (the "Initial Term"),
unless terminated earlier by one of the Parties as provided below in this
Article 8.  This Agreement will automatically renew after the Initial Term (and
as the term may be extended pursuant to this sentence) for successive terms of
two Years each if there is a Product Agreement then in effect, unless either
Party gives written notice to the other Party of its intention to terminate this
Agreement at least 18 months prior to the end of the then current term. In any
event, the legal terms and conditions of this Agreement will continue to govern
any Product Agreement in effect.  Each Product Agreement will have an initial
term from the Effective Date of the Product Agreement until December 31 of the
Year agreed to by the parties in the Product Agreement (each, an “Initial
Product Term”). Product Agreements will automatically renew after the Initial
Product Term (as such term is extended hereunder) for successive terms of two
Years each unless either party gives written notice to the other party of its
intention to terminate the Product Agreement at least 18 months prior to the end
of the then current term.  

8.2

Termination for Cause.

 

(a)

If a Party materially breaches this Agreement, or a Product Agreement, then the
other Party may terminate this Agreement or the Product Agreement upon written
notice where the other Party has failed to remedy such material breach of this
Agreement or the Product Agreement within 60 days (the "Remediation Period")
following receipt of a written notice of the breach from the aggrieved Party
that expressly states that it is a notice under this Section 8.2(a) and which
provides specific details on the nature of the alleged breach (a "Breach
Notice").  The aggrieved party's right to terminate this Agreement or a Product
Agreement under this Section 8.2(a) may only be exercised for a period of 120
days following the expiry of the Remediation Period (where the breach has not
been remedied during such period) and if the termination right is not exercised
during this 120 day period then the aggrieved party will be considered to have
waived the right to terminate solely with respect to the breach described in the
Breach Notice.  The right to terminate a Product Agreement under this Section
8.2(a) does not extend to any other Product Agreements where there has been no
material breach of those other Product Agreements and is in addition to any
other rights and remedies the aggrieved Party may have under this Agreement
and/or at law or equity.  

 

(b)

A Party may immediately terminate this Agreement or a Product Agreement upon
written notice to the other Party if: (i) the other Party is declared insolvent
or bankrupt by a court of competent jurisdiction; (ii) a voluntary petition of
bankruptcy or insolvency is filed in any court of competent jurisdiction by the
other Party and such petition is not dismissed within 90 days thereafter; or
(iii) this Agreement or a Product Agreement is assigned by the other party for
the benefit of creditors.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 26 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(c)

Client may remove one or more countries or jurisdictions from the definition of
Territory in a Product Agreement upon 90 days' prior written notice if any
Authority takes any action, or raises any objection, that on its terms
permanently prevents Client from selling the Product in that or those countries
or jurisdictions in the Territory.

 

(d)

Client may terminate a Product Agreement upon six months' prior written notice
if it intends to no longer order Manufacturing Services for a Product due to the
Product's discontinuance in the market.

 

(e)

Patheon may terminate this Agreement or any Product Agreement upon six months'
prior written notice if Client assigns under Section 13.4 any of its rights
under this Agreement or a Product Agreement to an assignee that:  (i) is a
Patheon Competitor, or (ii) does not have a market capitalization (at the time
of the assignment) of at least $500 million.  

 

(f)

If, after the first full year of commercial sales of the Product, Client
forecasts zero volume for twelve successive months during the term of a Product
Agreement after obtaining Regulatory Approval of the Product in the U.S. or the
EU, then Patheon may terminate the Product Agreement by providing 30 days prior
written notice to Client. Within that period, Client may either: (i) withdraw
the zero forecast and re-submit a reasonable volume forecast, after which the
termination notice will be null and void; or (ii) negotiate other terms and
conditions on which the Product Agreement will remain in effect.

 

(g)

Client may terminate a Product Agreement upon 90 day’s prior written notice if
it determines that the manufacture or supply of Product under such Product
Agreement, or the sale of such Product, more likely than not infringes Third
Party Rights, provided that, (i) prior to issuing such termination notice,
Client must provide its material evidence of the risk of infringement to
Patheon; and (ii) Client must actually permanently withdraw the applicable
Product from the relevant market in the Territory because of the risk of
infringement, except that if Client subsequently determines to recommence sales
of such Product in such market (e.g., because it obtains a license under the
applicable Third Party rights, or determines that the risk of infringement is
actually low), then Client shall cause such Product Agreement to be reinstated
on written notice, and in such case the Parties shall negotiate and re-execute
such Product Agreement (provided that Patheon has at that time sufficient
manufacturing capacity to perform its obligations under the Product
Agreement).   If Patheon reasonably believes that the manufacture or sale to
Client of Product under a Product Agreement likely infringes Third Party Rights,
then Patheon may provide Client written notice of such believe, which notice
shall include all material evidence of such infringement in Patheon’s (or its
Affiliate’s or attorney’s) control or awareness.  The Parties will meet promptly
after any such Patheon notice and shall discuss, reasonably and in good faith,
the infringement risk and any appropriate actions to be taken.  If (w) the
Parties do not agree on an acceptable resolution to such infringement risk, and
(x) such infringement risk is not based solely on manufacturing steps used by
Patheon that are not specified by the Processing Instructions, (y) Patheon
reasonably demonstrates that the risk of infringement by the manufacture or
supply by Patheon  of the Product is significant, and (z) Client does not obtain
a license (or other resolution) to the infringement risk, then Patheon may
terminate such Product Agreement upon 60 day’s prior written notice.      

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 27 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

8.3

Obligations on Termination.

If a Product Agreement expires, or is terminated in whole or in part for any
reason, then:

 

(a)

Client will take delivery of and pay for all undelivered Products that are
manufactured and packaged in accordance with this Agreement under a Firm Order
for such Product, at the Price in effect at the time the Firm Order was placed;

 

(b)

Client will purchase all Inventory that was purchased (or will be purchased
under existing unfulfilled orders for Components), maintained or produced by
Patheon solely and specifically in contemplation of filling Firm Orders
submitted by Client prior to notice of termination or expiration (as applicable)
or in accordance with Section 5.2, at Patheon's actual cost (including all costs
incurred by Patheon for the purchase, handling, and processing of the
Inventory).  If Patheon uses non-expired Components in the manufacture of third
party products, Client will receive a credit for the cost of such Components to
the extent paid by Client.  Patheon shall use good faith, reasonable efforts
minimize creation of Obsolete Stock.  

 

(c)

Client, at its own expense, will remove from the Manufacturing Site, within
[***] following the completion, termination, or expiration of the Product
Agreement, all unused API and Client-Supplied Components, all applicable
Inventory (whether current or obsolete), supplies, undelivered Product,
chattels, equipment or other moveable property owned by Client, related to the
Agreement and located at the Manufacturing Site or that is otherwise under
Patheon’s care and control (“Client Property”).  If Client does not remove such
Client Property within the 30 day period, Client will pay Patheon [***] for any
of Client Property that contains controlled substances, requires refrigeration
or other special storage requirements) after that for storing Client Property
and will assume any third party storage charges invoiced to Patheon regarding
Client Property (which Patheon may incur at its discretion).  Patheon may ship
Client Property to Client or to an external warehouse at Client’s risk and
expense. Patheon will invoice Client for these storage charges as set out in
Section 5.3 of this Agreement. If Client fails to remove Client Property within
[***] following the completion, termination, or expiration of the Product
Agreement, Client will assume all risk of loss or damage to the stored Client
Property and it will be Client’s responsibility to have appropriate insurance
coverage in place for this risk. If Client asks Patheon to destroy any Client
Property, Client will be responsible for the cost of destruction; and

 

(d)

any termination or expiration of this Agreement or a Product Agreement will not
affect any prior outstanding obligations or payments due nor will it prejudice
any other remedies that either of the Parties may have under this Agreement or a
Product Agreement or any related Capital Equipment Agreement for breaches
obligations occurring prior to the termination. Termination or expiration of
this Agreement or of a Product Agreement for any reason will not affect the
obligations and responsibilities of the Parties under Sections 5.1(e), 5.1(f),
5.4, 5.5, 8.3, 10, 11, 12, 13.14, 13.15 and 13.16, all of which survive any
termination or expiration, as well as any other provisions that are by
implication or otherwise intended to

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 28 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

survive any termination or expiration. Where Patheon has agreed to provide
stability services beyond the final supply of Product, the relevant provisions
of this Agreement will survive for the agreed duration of those stability
services.

8.4

Technology Transfer.

Following expiration or termination of a Product Agreement for any reason, or if
Client elects to utilize a second manufacturer as provided in Section 2.1, or in
the event of a failure to supply pursuant to Section 5.1(g), or at Client’s
request within twelve months before the end of the term of the Product
Agreement, Patheon will provide all reasonable assistance to transfer to Client
(or its designated contract manufacturer) the actual manufacturing process,
know-how and analytical testing methodology for the applicable Product (a
“Technology Transfer”) as reasonably needed for use by Client (or its contract
manufacturer) to manufacture the Product.  Patheon will also disclose to Client
any Patheon Intellectual Property that is reasonably required to manufacture the
Product.  Patheon will, upon request of Client, prepare a written proposal to
perform the Technology Transfer.  Client will pay the agreed fees for the
Technology Transfer performed by Patheon, which must be no more than a
commercially reasonable compensation for the work involved.  

9.

Representations and Warranties

9.1

Authority.

Each Party represents, and warrants that it has the full right and authority to
enter into this Agreement and that it is not aware of any impediment that would
inhibit its ability to perform its obligations under this Agreement.

9.2

Client Warranties.

 

(a)

Non-Infringement. Client represents and warrants to Patheon as of the Effective
Date that:

 

(i)

the Processing Instructions (including the specifications therein) for each
Product are its or its Affiliate's property and that Client may lawfully
disclose the Processing Instructions to Patheon for use in accordance with this
Agreement;

 

(ii)

any Client Intellectual Property used by Patheon in performing the Manufacturing
Services (A) is Client’s or its Affiliate's unencumbered property (including as
licensed to Client), (B) may be lawfully used as directed by Client and agreed
in this Agreement, and (C) to the Knowledge of Client, the use of such Client
Intellectual Property by Patheon to perform the requested Manufacturing Services
does not infringe and will not infringe any Third Party Rights;

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 29 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(iii)

to the Knowledge of Client, the performance of the Manufacturing Services by
Patheon or the use or other disposition of any Product by Patheon as may be
required to perform its obligations under this Agreement or any Product
Agreement does not and will not infringe any Third Party Rights; and

 

(iv)

there are no actions or other legal proceedings by a Third Party against Client
or its Affiliates that concerns the infringement of Third Party Rights based
upon manufacture or use of Product or the practice any of the Processing
Instructions (including the specifications therein), or the manufacture or use
of any of the API or Client-Supplied Components, or the sale, use, or other
disposition of any Product made in accordance with the Processing Instructions.

 

(b)

Quality and Compliance. Client represents and warrants as of the Effective Date
that:

 

(i)

To the Knowledge of Client, the Processing Instructions (including the
specifications therein) for all Products conform to all Applicable Laws;

 

(ii)

To the Knowledge of Client, the Products, if labelled and manufactured in
accordance with the Processing Instructions and in compliance with applicable
cGMPs and Applicable Laws, and if complying with the Product Warranty at the
time of delivery:  (i) may be lawfully sold and distributed in every
jurisdiction in which Client markets the Products,; and

 

(iii)

on receipt by Patheon, the API, will conform to the specifications for the API
that Client has given to Patheon and will be adequately contained, packaged, and
labelled in accordance with Applicable Laws and will conform to the affirmations
of fact on the container.

9.3

Patheon Warranties.

Patheon represents, and warrants to Client that:

 

(a)

it will perform the Manufacturing Services in accordance with the terms of this
Agreement, the Quality Agreement and the applicable Product Agreement, the
Processing Instructions, cGMPs, and Applicable Laws;

 

(b)

as of the Effective Date any Patheon Intellectual Property used by Patheon to
perform the Manufacturing Services (i) is Patheon’s or its Affiliate's
unencumbered property, (ii) may be lawfully used by Patheon, and (iii) to its
Knowledge, does not infringe and will not infringe any Third Party Rights;

 

(c)

it will not in the performance of its obligations under this Agreement use the
services of any person it knows is debarred or suspended under 21 U.S.C. §335(a)
or (b); and

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 30 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(d)

it does not currently have, and it will not hire, as an officer or an employee
any person whom it knows has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the United States Federal Food, Drug, and Cosmetic Act.

9.4

Product Warranty.  Patheon hereby represents and warrants that, on delivery,
each Product:  (a) will have been manufactured in accordance with the Processing
Instructions, cGMPs, and Applicable Laws; (b) will conform to the Product
specification in the Processing Instructions; and (c) will not be adulterated as
such term is defined in Applicable Laws  (the “Product Warranty ”). .    

9.5

Permits.

 

(a)

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Products, Processing
Instructions or specifications, including, without limitation, all marketing and
post-marketing approvals, and any specific approvals referred to in the Quality
Agreement.

 

(b)

Patheon will maintain at all relevant times when performing the Manufacturing
Services all required governmental permits, licenses, approval, and authorities.

9.6

No Warranty.

other than the WARRANTIES OF PATHEON expressly set out in this Agreement,
Patheon makes no OTHER warranty or condition of any kind, either expressed or
implied, by fact or law, INCLUDING ANY GENERAL warranty or condition of fitness
for a particular purpose OR merchantability for the products OR ANY GENERAL
WARRANTY OF NON-INFRINGEMENT.

other than the WARRANTIES OF CLIENT expressly set out in this Agreement, CLIENT
makes no OTHER warranty or condition of any kind, either expressed or implied,
by fact or law, INCLUDING ANY GENERAL warranty or condition of fitness for a
particular purpose,  OR any warranty of merchantability for the products.  

10.

Liability and Remedies

10.1

Consequential and Other Damages.

Under no circumstances whatsoever will either Party be liable to the other
Party, whether in contract, tort, negligence, indemnity, breach of statutory
duty, or otherwise, for: (i) any (direct or indirect) damages or penalty caused
by delay, loss of profits, of anticipated savings, of business, of goodwill, or
of use of the Product or costs of any substitute services; or (ii) any reliance
damages, including costs or expenditures incurred to evaluate the viability of
entering into this Agreement or to prepare for performance under this Agreement;
or (iii) for any consequential, indirect, punitive or special damages incurred
by the other party, or (iv) for any other liability, damages, costs, penalty, or
expense of any kind of an indirect or consequential nature regardless of any
notice of the possibility of these damages.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 31 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

10.2

Deficient Product Remedies; Limitations.

 

(a)

Remedies for Deficient Product. If Client makes a Product Claim under Section
6.1 and the Parties agree or it is otherwise determined that the applicable
Product (batch or part thereof) is Deficient Product, or the Product is
determined to be Deficient Product under Section 6.1(b)(ii), Patheon will
promptly, at Client’s election, either:

 

(i)

replace the Product conforming to the Product Warranty and other obligations of
this Agreement, as soon as reasonably practicable and at Patheon’s cost (after
which Patheon may invoice for the replacement unless Client has paid for the
original Deficient Product),  if Patheon is able to manufacture the replacement
Product at the Manufacturing Site and contingent upon the receipt from Client of
all API and Client-Supplied Components required for the manufacture of the
replacement Product; or

 

(ii)

refund 100% of the Price paid for the Deficient Product (by credit or offset
against other amounts due to Patheon under the Product Agreement, as elected by
Client).

Except for the indemnity set out in Section 10.3 and any claim for expenses
related to a Recall under Section 6.2(c), the remedies described in Section 6.2
and this Section 10.2 will be Client’s sole remedy in contract, tort,
negligence, equity or otherwise, for Deficient Product.

The remedy under this Section 10.2, if applicable (including in the case of
Recall), will apply only to the extent that the affected Deficient Product is
unsold and returned, destroyed or otherwise disposed of by Client in accordance
with this Agreement, or if sold, is demonstrated by reasonable means to be
Deficient Product.

 

(b)

API.  Except as expressly set out in Appendix 3, under no circumstances
whatsoever will Patheon be liable to Client in contract, tort, negligence,
indemnity, breach of statutory duty, or otherwise for any loss or damage to the
API.  Patheon’s maximum aggregate liability for loss of or damage to the API
will not exceed [***].  

 

(c)

Maximum Liability. In any Year, in addition to the specific remedies under
Section 10.2(a) for Deficient Product (which are not limited by this subsection
(c)), Patheon’s maximum aggregate liability to Client under or in connection
with this Agreement or any Product Agreement (however arising, including
contract, tort, negligence, indemnity, breach of statutory duty, losses of API,
or otherwise) will not exceed on a per Product basis [***] of revenues (being
payments of the Price) received by Patheon for that Product under the applicable
Product Agreement during the previous Year (or, in the case of the first Year,
the expected revenue for that Product if the agreed Yearly Forecast Volumes were
ordered).

 

(d)

Death, Personal Injury and Fraudulent Misrepresentation.  Nothing contained in
this Agreement will act to exclude or limit either Party’s liability for
personal injury or death caused by the negligence, recklessness or breach of
such Party or fraudulent misrepresentation.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 32 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

10.3

Patheon Indemnity.

 

(a)

Patheon agrees to defend and indemnify Client and its Affiliates, and their
respective officers, agents and employees (the “Client Indemnitees”), against
all losses, damages, costs, judgments and liability (“Losses”) suffered by a
Client Indemnitee resulting from any claims, demands, subpoenas, and legal
actions (“Claims”) by a Third Party against any Client Indemnitee for personal
injury or property damage to the extent that the injury or damage is the result
of (i) a failure by Patheon (or its Affiliate or contractor) to perform the
Manufacturing Services in accordance with the Processing Instructions, cGMPs,
and/or Applicable Laws, or other fault of Patheon (or its Affiliate) that causes
Product to breach the Product Warranty at delivery; or (ii) a breach by Patheon
(or its Affiliate or contractor) of this Agreement or the applicable Product
Agreement (including breach of the Product Warranty; and except to the extent
that the Losses and/or Claims are due to the negligence or wrongful act(s) of
Client, its officers, employees, or Affiliates.

 

(b)

If a Third Party Claim against a Client Indemnitee occurs for which Client
intends to seek indemnity under the above subsection (a), Client will: (i)
promptly notify Patheon of the Claim; (ii) use commercially reasonable efforts
to mitigate the effects of the Claim; (iii) reasonably cooperate with Patheon in
the defense of the Claim; and (iv) permit, at Patheon’s option, Patheon to
control the defense and settlement of the Claim, all at Patheon's cost and
expense, provided that if Patheon does not defend such Claim using reasonable
efforts and on a timely basis, Client may defend the Claim, at Patheon’s
expense.  

10.4

Client Indemnity.

 

(a)

Client agrees to defend and indemnify Patheon and its Affiliates, and their
respective officers, agents and employees (the “Patheon Indemnitees”) against
all Losses of a Patheon Indemnity resulting from any Claim by a Third Party
against a Patheon Indemnity to the extent that such Claim or Loss is the result
of:  (i) any claim of infringement of any Third Party Rights by (1) the Products
or (2) the manufacture of the Product by a proprietary process disclosed by
Client or by Patheon’s use of Client’s Intellectual Property to perform the
Manufacturing Services, or any portion of them, or (ii) any claim of personal
injury or property damage caused by sale or use of Product, excluding  any Loss
or Claim to the extent that the injury or damage or Claim or Losses arises from
Deficient Product; and except to the extent that the Losses and/or Claims are
due to the breach of this Agreement or a Product Agreement by, or negligence or
wrongful act(s) of, Patheon, its officers, employees, contractors, or
Affiliates.

 

(b)

If a Third Party Claim against a Patheon Indemnitee occurs for which Patheon
intends to seem indemnity under the above subsection (a), Patheon will: (i)
promptly notify Client of the claim; (ii) use commercially reasonable efforts to
mitigate the effects of the Claim; (iii) reasonably cooperate with Client in the
defense of the Claim; and (iv) permit, at Client’s option, Client to control the
defense and settlement of the Claim, all at Client's cost and expense, provided
that if Client does not defend such Claim using reasonable efforts and on a
timely basis, Patheon may defend the Claim, at Patheon’s expense.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 33 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

10.5

Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Section 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the Parties
each expect to derive from its activities on the Products.  Patheon assumes only
a limited degree of risk arising from the manufacture, distribution, and use of
the Products because Client has developed and will hold the marketing approval
for the Products, Client requires Patheon to manufacture and label the Products
strictly in accordance with the Processing Instructions, and Client, not
Patheon, is best positioned to inform and advise potential users about the
circumstances and manner of use of the Products.  Thus, Patheon shall bear risks
based solely on its manufacturing obligations (and breaches thereof or
negligence with respect thereto), subject to the liability limitations and
exclusions set out in this Agreement.  

10.6

Validation Batches.

Where Products are manufactured by Patheon (or any of its Affiliates) under a
separate pharmaceutical development or technology transfer agreement (the
“Development Agreement”) and then released by Patheon for commercial sale or
distribution by Client, the performance of the applicable pharmaceutical
development or technology transfer services including the manufacture of the
Product will be governed by the terms of the Development Agreement and will not
be subject to the terms and conditions of this Agreement. The terms of this
Agreement and the applicable Product Agreement will apply to any Product after
quality release by Patheon.

11.

Confidentiality

11.1

Confidential Information.

“Confidential Information” means, with respect to a particular Party (the
“Disclosing Party”, as to such information), any information disclosed by the
Disclosing Party to the Recipient (whether disclosed in oral, written,
electronic or visual form) that is non-public, confidential or proprietary,
which may include information relating to the Disclosing Party’s patent and
trademark applications, process designs, process models, products, manufacturing
methods, drawings, plans, designs, data, databases and extracts therefrom,
formulae, methods, know-how and other Intellectual Property, its clients and its
clients’ confidential information, finances, marketing, products and processes
and all price quotations, manufacturing or professional services proposals,
information relating to composition, proprietary technology, and all other
information relating to manufacturing capabilities and operations.  In addition,
all analyses, compilations, studies, reports or other documents prepared by any
Recipient's Representatives containing Confidential Information of the
Disclosing Party will be considered Confidential Information of the Disclosing
Party, and all Client Intellectual Property will be considered the Confidential
Information of Client. All Patheon Intellectual Property will be considered the
Confidential Information of Patheon.  Samples or materials provided under this
Agreement as well as any and all information derived from the approved analysis
of the samples or materials will also constitute Confidential Information. A
Party’s rights and obligations under this Section 11 will apply to any
Confidential Information that is disclosed by or received by that Party’s
Representatives. For the purposes of this Section 11, a Party receiving
Confidential Information of the other Party under this Agreement (including
through its Representatives) is

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 34 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

a “Recipient” as to such information, and a Party disclosing Confidential
Information under this Agreement (including through its Representatives) is the
“Disclosing Party” as to such information. The existence, parties to, and terms
of this Agreement or of any Product Agreement will be considered Confidential
Information of each Party.

11.2

Use of Confidential Information.

The Recipient will use the Confidential Information of the Disclosing Party
solely for the purpose of exercising its rights and meeting its obligations
under this Agreement, and will not use such Confidential Information for any
other purpose.  The Recipient will keep the Confidential Information of the
Disclosing Party strictly confidential and will not disclose such Confidential
Information in any manner whatsoever, in whole or in part, other than as
otherwise permitted in this Agreement, or to those of its Representatives who
(i) have a need to know the Confidential Information for the purpose of this
Agreement; (ii) have been advised of the confidential nature of the Confidential
Information and (iii) have obligations of confidentiality and non-use to the
Recipient no less restrictive than those of this Agreement.  Recipient will
protect the Confidential Information of the Disclosing Party by using all
reasonable precautions to prevent the unauthorized disclosure, dissemination or
use of the Confidential Information, which precautions will not be less than
those exercised by Recipient for its own confidential or proprietary
Confidential Information of a similar nature.

11.3

Exclusions.

A Recipient’s obligations of confidentiality, non-disclosure and non-use in this
Section 11 will not apply to particular Confidential Information of the other
Party to the extent that such Confidential Information:  

 

(a)

is or becomes publicly known through no breach of this Agreement or fault of the
Recipient or its Representatives;

 

(b)

is in the Recipient's possession at the time of disclosure by the Disclosing
Party other than as a result of the Recipient's breach of any legal obligation;

 

(c)

is or becomes known to the Recipient on a non-confidential basis through
disclosure by sources, other than the Disclosing Party, having the legal right
to disclose the Confidential Information, if the other source is not known by
the Recipient to be bound by any obligations (contractual, legal, fiduciary, or
otherwise) of confidentiality to the Disclosing Party for the Confidential
Information;

 

(d)

is independently developed by the Recipient without use of or reference to the
Disclosing Party's Confidential Information as evidenced by Recipient’s written
records; or

 

(e)

is expressly authorized for release by the written authorization of the
Disclosing Party.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 35 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

Any combination of information which comprises part of the Confidential
Information is not exempt from the obligations of confidentiality merely because
individual parts of that Confidential Information are covered by exceptions in
this Section 11.3, unless the combination itself is covered by any of those
exceptions.

11.4

Photographs and Recordings.

Neither Party will take any photographs or videos of the other Party’s
facilities, equipment or processes, nor use any other audio or visual recording
equipment (such as camera phones) while at the other Party’s facilities, without
that Party’s express written consent.

11.5

Permitted Disclosure.

Notwithstanding any other provision of this Agreement, the Recipient may
disclose Confidential Information of the Disclosing Party to the extent
required, as advised by counsel, in response to a valid order of a court or
other governmental body or as required by law, regulation or stock exchange
rule, provided that the Recipient will advise the Disclosing Party reasonably in
advance of the disclosure and limit the required disclosure to the extent
practicable and permissible by the order, law, regulation or stock exchange rule
and any other applicable law, will reasonably cooperate with the Disclosing
Party, if required, in seeking an appropriate protective order or other remedy,
and will otherwise continue to perform its obligations of confidentiality set
out in this Agreement.  If any public disclosure is required by law, the Parties
will consult concerning the form of announcement prior to the public disclosure
being made.

11.6

Marking.

The Disclosing Party will use reasonable efforts to summarize in writing the
content of any oral disclosure or other non-tangible disclosure of Confidential
Information within [***] of the disclosure, but failure to provide this summary
will not affect the nature of the Confidential Information disclosed if the
Confidential Information was identified as confidential or proprietary when
disclosed orally or in any other non-tangible form.

11.7

Return of Confidential Information.

Upon the written request of the Disclosing Party, the Recipient will promptly
return the Confidential Information to the Disclosing Party or, if the
Disclosing Party directs, destroy all Confidential Information disclosed in or
reduced to tangible form including any copies, summaries, compilations, analyses
or other notes derived from the Confidential Information except for one copy
which may be maintained by the Recipient in its archival records solely for use
in complying with the terms of this Article 11.  The retained copy will remain
subject to all confidentiality provisions contained in this Agreement. Client
will not unreasonably require the return of Confidential Information that is
necessary or useful to perform the Manufacturing Services.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 36 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

11.8

Remedies.

Each of the Parties acknowledges that monetary damages may not be sufficient to
remedy a breach by a Party of this Section 11 and agrees that the non-breaching
Party will be entitled to seek specific performance, injunctive and/or other
equitable relief to prevent breaches of this Section 11 and to specifically
enforce Section 11 in addition to any other remedies available at law or in
equity. These remedies will not be the exclusive remedies for breach of this
Section 11 but will be in addition to any and all other remedies available at
law or in equity.

12.

Intellectual Property

12.1

Inventions.

 

(a)

For the term of this Agreement, Client grants to Patheon a non-exclusive,
paid-up, royalty-free, non-transferable license under applicable Client’s
Intellectual Property that Patheon must use in order to perform the
Manufacturing Services, solely to perform the Manufacturing Services for Client
under Product Agreements, and for no other purpose.

 

(b)

All Client Intellectual Property will be the exclusive property of
Client.  Patheon shall disclose to Client and hereby assigns to Client the
entire rights, title and interest in and to all Client Intellectual Property
created, made, discovered or obtained by Patheon or its Affiliate under this
Agreement or a Product Agreement.  

 

(c)

All Patheon Intellectual Property will be the exclusive property of Patheon.
Unless Patheon identifies in advance any specific Patheon Intellectual Property
that will be subject to a separate licensing agreement between the Parties,
Patheon grants to Client a non-exclusive, perpetual, paid-up, royalty-free,
transferable license of the Patheon Intellectual Property used by Patheon in the
manufacture of the Product for use in relation to manufacturing that Product
only.

 

(d)

Each Party will be solely responsible for the costs of filing, prosecution, and
maintenance of patents and patent applications on its own Inventions.

 

(e)

Either Party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be considered to be
improvements or other modifications of the Products, processes or technology
owned or otherwise controlled by the party.  

12.2

Intellectual Property.

Neither party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing.  Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 37 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

13.

Miscellaneous

13.1

Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years after that.  This insurance will have policy limits of not less
than: (i) EURO 5,000,000/USD 5,000,000 for each occurrence for personal injury
or property damage liability; and (ii) EURO 5,000,000/USD 5,000,000 in the
aggregate per annum for product and completed operations liability.  If
reasonably requested each party will give the other a certificate of insurance
evidencing the above and showing the name of the issuing company, the policy
number, the effective date, the expiration date, and the limits of
liability.  The insurance certificate will further provide for a minimum of
[***] written notice to the insured of a cancellation of, or material change in,
the insurance.  If a party is unable to maintain the insurance policies required
under this Agreement through no fault of its own, then the party will without
delay notify the other party in writing and the parties will in good faith
negotiate appropriate amendments to the insurance provision of this Agreement in
order to provide adequate assurances.

13.2

Independent Contractors.

The parties are independent contractors, and this Agreement and any Product
Agreement does not create between the parties any other relationship such as, by
way of example only, that of employer and employee, principal and agent,
joint-venturers, co-partners, or any similar relationship, the existence of
which is expressly denied by the parties.

13.3

No Waiver.

Neither party's failure to require the other party to comply with any provision
of this Agreement or any Product Agreement will be considered a waiver of the
provision or any other provision of this Agreement or any Product Agreement,
with the exception of Sections 6.1 and 8.2 of this Agreement.

13.4

Assignment.

 

(a)

Patheon may not assign this Agreement or any Product Agreement or any of its
associated rights or obligations without the written consent of Client, this
consent not to be unreasonably withheld.  

 

(b)

Client may assign this Agreement or any Product Agreement or any of its
associated rights or obligations without approval from Patheon, provided that
this assignment right shall not disable in any way Patheon’s rights under
Section 8.2(e).  Client will give Patheon prior written notice of any
assignment, and any such assignee will covenant in writing with Patheon to be
bound by the applicable assigned terms of this Agreement or the Product
Agreement in the stead of Client.  Prior to any such assignment, Client may
inquire of Patheon whether Patheon believes that the proposed assignee is a
Patheon Competitor, or

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 38 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

a party with less than $500 million in market capitalization, (such that Patheon
would have termination rights in Section 8.2(e)), and Patheon shall answer such
inquiry truthfully (according to its knowledge at the time) and in writing
within [***] of such inquiry, and if such inquiry answer is in the negative,
such answer shall be binding on Patheon. Where necessary, Client shall assist
Patheon by providing reasonable, non-privileged information in its possession
regarding the assignee to enable Patheon to form this belief. If Client makes a
partial assignment (i.e., assigns only certain of its rights and/or obligations
under the Agreement or a Product Agreement), then Patheon may conduct a cost
review of the impact of the assignment on the manufacturing costs for the
assigned Products, and if Patheon determines that such costs actually will
increase based on such assignment, Patheon may terminate this Agreement or any
Product Agreement or any assigned part of them, on 12 months’ prior written
notice to Client and the assignee, if good faith discussions between the Parties
do not lead to agreement on amended Manufacturing Service fees to reflect such
actual increase in costs, within a reasonable time after such Patheon
determination.Client will reimburse Patheon for any costs incurred by Patheon in
connection with the partial assignment including any expenses incurred by
Patheon for any due diligence audits in connection with the partial
assignment.  

 

(c)

Despite the preceding provisions of this Section 13.4, either party may assign
this Agreement or any Product Agreement to any of its Affiliates or to a
successor to or purchaser of all or substantially all of its business, but the
assignee must provide a written commitment to the non-assigning Party whereby
the assignee agrees to be bound by the obligations of this Agreement owed to the
non-assigning Party.

13.5

Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement or any Product Agreement if the failure is caused by an event
beyond that party's reasonable control, including, but not limited to, strikes
or other labor disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, cyber-attacks, fires, floods, storms,
interruption of or delay in transportation, defective equipment, lack of or
inability to obtain fuel, power or components, or compliance with any order,
regulation, or enforcement decision of any government entity (a "Force Majeure
Event").  A party claiming a right to excused performance under this
Section 13.5 will immediately notify the other party in writing of the extent of
its inability to perform, which notice will specify the event beyond its
reasonable control that prevents the performance.  Neither party will be
entitled to rely on a Force Majeure Event to relieve it from an obligation to
pay money (including any interest for delayed payment) which would otherwise be
due and payable under this Agreement or any Product Agreement.

13.6

Additional Products and Services.

Additional Products may be added to, or existing Products deleted from, any
Product Agreement by amendment to the Product Agreement including its Schedules
as applicable.  If Client requests services other than those expressly set out
in this Agreement or in any Product Agreement (such as

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 39 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

qualification of a new packaging configuration or shipping studies, or
validation of alternative batch sizes), or any cost items that are specifically
excluded from the Price, Patheon will provide a written quote of the fee for the
additional services and Client will advise Patheon whether it wishes to have the
additional services performed by Patheon. The scope of work and fees will be
agreed in writing by the parties.

13.7

Notices.

Unless otherwise agreed in a Product Agreement, any notice, approval,
instruction or other written communication required or permitted under this
Agreement will be sufficient if made or given to the other party by personal
delivery or confirmed receipt email or by sending the same by first class mail,
postage prepaid to the respective addresses or email addresses set out below:

If to Client:

CARA THERAPEUTICS INC.

4 Stamford Plaza, 107 Elm Street, 9th Floor,

Stamford, Connecticut 06902, United States

Attention:  Frederique Menzaghi, Senior VP, Research and Development

Email address: [***]

Mandatory copy to:  Scott Terrillion, General Counsel, Secretary & Chief
Compliance Officer

Email address:  [***]

 

If to Patheon:

 

Patheon UK Limited

Kingfisher Drive

Covingham

Swindon

SN3 5BZ

United Kingdom

Attention:  Legal Director

Email address: [***]

or to any other addresses or email addresses given to the other party in
accordance with the terms of this Section 13.7. Notices or written
communications made or given by personal delivery, or email will be considered
to have been sufficiently made or given when sent (receipt acknowledged), or if
mailed, five days after being deposited in the United States, Canada, or
European Union mail, postage prepaid or upon receipt (supported by reasonable
written evidence), whichever is sooner.

13.8

Severability.

If any provision of this Agreement or any Product Agreement is determined by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 40 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

13.9

Entire Agreement.

This Agreement, together with its Appendices, the applicable Product Agreement,
Capital Equipment Agreement (if any) and the Quality Agreement, constitutes the
full, complete, final and integrated agreement between the parties relating to
the subject matter of the Agreement and supersedes all previous written or oral
negotiations, commitments, representations, agreements, transactions, or
understandings concerning the subject matter of this Agreement. The basis of the
parties’ agreement is set out expressly and they have not been induced by or
relied on any statement or representation that is not set out in this Agreement.
Any modification, amendment, or supplement to this Agreement or any Product
Agreement must be in writing and signed by authorized representatives of both
parties. In case of conflict, the prevailing order of documents will be this
Agreement, Product Agreement, and the Quality Agreement (except that the Quality
Agreement will prevail in relation to quality matters) as further described in
Section 1.2.  

13.10

Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by the parties will have any effect on the rights,
duties, or obligations of the parties under or otherwise modify this Agreement
or any Product Agreement, regardless of any failure of a party to object to the
terms, provisions, or conditions unless the document specifically refers to this
Agreement or the applicable Product Agreement and is signed by both parties.

13.11

No Third Party Benefit or Right.

Nothing in this Agreement or any Product Agreement will confer or be construed
as conferring on any third party any benefit or the right to enforce any express
or implied term of this Agreement or any Product Agreement (except that Patheon
Affiliates acting as subcontractors under this Agreement may enforce Sections
10.1 and 10.2). The rights of the parties to terminate, rescind or agree any
variation, waiver or settlement under this Agreement are not subject to the
consent of any other person.

13.12

Execution in Counterparts.

This Agreement and any Product Agreement may be executed in two or more
counterparts, by original or electronic (including “pdf”) signature, each of
which will be considered an original, but all of which together will constitute
one and the same instrument.

13.13

Use of Name.

Neither party may use the other party’s name, trademarks or logo or any
variations of them, alone or with any other word or words, without the prior
written consent of the other party.  Despite this, Client agrees that Patheon
may include Client’s name and logo in customer lists or related marketing and
promotional material for the purpose of identifying users of Patheon’s
Manufacturing Services. 

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 41 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

13.14

Taxes.

 

(a)

VAT.

[[Any payment due to Patheon under this Agreement in consideration for the
provision of Manufacturing Services to Client by Patheon is exclusive of value
added taxes (“VAT”), turnover taxes, sales taxes or similar taxes, including any
related interest and penalties (together referred to as "Transaction Tax").  If
any Transaction Tax is payable on a Manufacturing Service supplied by Patheon to
Client under this Agreement, this Transaction Tax will be added to the invoice
amount and will be for the account of (and reimbursable to Patheon by) Client.

If any Transaction Tax on the supplies by Patheon is payable by Client under a
reverse charge or withholding procedure (i.e., shifting of liability, accounting
or payment requirement to recipient of supplies), Client will ensure that
Patheon will not effectively be held liable for this Transaction Tax by the
relevant taxing authorities or other parties.

Where applicable, Patheon will use its reasonable commercial efforts to ensure
that its invoices to Client are issued in a way to meet the requirements for
deduction of input VAT by Client, if Client is permitted by law to do so.

Each Party will provide the other with reasonable assistance to enable the
recovery, as permitted by Applicable Laws, of Transaction Tax resulting from
payments made under this Agreement, this recovery to be for the benefit of the
Party bearing the Transaction Tax.

If Patheon is acting as Client’s buying agent, Patheon will always charge to
Client the Transaction Tax in the relevant territory in addition to the amount
paid by Patheon to supplier.

For the avoidance of doubt, reference to the Manufacturing Services in this
Section also includes any element (or the entirety) of the Manufacturing
Services characterized as a supply of goods by Patheon, its subcontractors or
any tax authority for Transaction Tax purposes.

 

(b)

Duties.  Client will bear the cost of all duties, levies, tariffs and similar
charges (and any related interest and penalties) (together “Duties”) however
designated, arising from the performance of the Manufacturing Services by
Patheon, including (without limitation) those imposed as a result of the
shipping of materials (including drug substance, materials, components and
finished Product) to, from or between Patheon site(s).  If these Duties are
incurred by Patheon, then Patheon will be entitled to invoice Client for these
Duties at the time that they are incurred.

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 42 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

(c)

Withholding Tax.

Where any sum due to be paid to Patheon hereunder is subject to any withholding
or similar tax, Client will pay the withholding or similar tax to the
appropriate Government Authority without deduction from or offset of the amount
then due to Patheon. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate or enable the recovery of any tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by Client to Patheon under this Agreement.

Patheon will provide Client any tax forms that may be reasonably necessary in
order for Client not to withhold tax or to withhold tax at a reduced rate under
an applicable bilateral income tax treaty.

Each Party will provide the other with reasonable assistance to enable the
recovery, as permitted by Applicable Laws, of withholding taxes, or similar
obligations resulting from payments made under this Agreement, this recovery to
be for the benefit of the Party bearing the withholding tax.

 

(d)

No Offset.  Any Transaction Tax, Duty, Withholding Tax or other tax that Client
pays, or is required to pay, but which Client believes should properly be paid
by Patheon under this Agreement may not be offset against sums due by Client to
Patheon whether due under this Agreement or otherwise.

13.15

Governing Law and Jurisdiction.

This Agreement and any Product Agreement, and any related contractual or
non-contractual causes of action, disputes and claims, will be governed by and
construed in accordance with the laws of State of New York, USA, and irrevocably
subject to the exclusive jurisdiction of the courts of the State of New York,
USA. The UN Convention on Contracts for the International Sale of Goods will not
apply to this Agreement.

13.16

Dispute Resolution.

All disputes that arise under or in connection with this Agreement will be
resolved in accordance with Appendix 2.

[Signature page to follow]




 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 43 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

This Agreement is signed by the authorized representatives of the parties on the
dates shown below and will take effect from the Effective Date.

 

PATHEON UK LIMITED

 

CARA THERAPEUTICS INC.

By:

/s/ A. Robinson

 

By:

/s/ Derek Chalmers

 

 

 

 

 

 

 

Name:

A. Robinson

 

 

Name:

Derek Chalmers

 

 

 

 

 

 

 

 

Title:

Director

 

 

Title:

CEO

 

 

 

 

 

 

 

 

Date:

08 July 2019

 

 

Date:

June 27, 2019

 

 

 

 

 

 

 

 

 

 

 

 

June 27, 2019

Master Manufacturing Services Agreement between Patheon and Cara Therapeutics
Inc.

Confidential

 

Page 44 of 47

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

APPENDIX 1 – Form of Product Agreement

Product Agreement for [INSERT PRODUCT NAME]

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated [INSERT DATE] between [PATHEON ENTITY]
and [CLIENT ENTITY] (the “Master Agreement”), and is entered into  between
[PATHEON ENTITY], a corporation existing under the laws of [England] [or
applicable founding jurisdiction for Patheon entity], having a principal place
of business at [Kingfisher Drive, Covingham, Swindon, SN3 5BZ, England]
(“Patheon”) and [CLIENT ENTITY] [insert Client name, legal entity, founding
jurisdiction and address] (“Client”). For the purpose of this Product Agreement,
references in the Master Agreement to “Patheon” and “Client” mean the entities
defined respectively as Patheon and Client in this Product Agreement.

The terms and conditions of the Master Agreement are incorporated into this
Product Agreement except to the extent this Product Agreement expressly modifies
specific provisions in the Master Agreement.  All capitalized terms that are
used but not defined in this Product Agreement will have the respective meanings
given to them in the Master Agreement.

Initial Product Term: will be from the Effective Date until December 31, 20[ ]

Manufacturing Site: The Manufacturing Services will be performed at the
following Manufacturing Site(s): [ ]

Notices: (if different to Section 13.7 of the Master Agreement): [insert contact
details]

API Name: [insert API name]

API Credit Value: Client’s actual cost for API not to exceed
[                    ] per kilogram. API value to be provided by Client and
supported by such reasonable evidence as Patheon requests.

Local Currency: [insert currency]

Billing Currency: [insert currency]

Initial Exchange Rate: [1.00 Local Currency] to [1.00 Billing Currency]

Inflation Index: [if different from the Master Agreement]

Governing Law: [if different from the Master Agreement]]

Modifications to the Master Agreement (if any): [insert here]

 

 

Month DD, 20YY

 

Product Agreement

Confidential

 

Page 1 of 3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Schedule A – Commercial Supply Pricing Proposal: Description of the
Manufacturing Services and related terms of this Product Agreement, which may
include: Product Features and Assumptions, Key Assumptions to be Finalized,
Annual Volume Forecasts, Pricing Tables, Costs Included in Price, Costs Not
Included in Price, Equipment Requirements (if applicable), Manufacturing
Parameters, Packaging Parameters, Testing Conditions, Supply Chain.

In case of conflict between Schedule A and the other parts of this APPENDIX 1,
those other parts will prevail.

This Agreement is signed by the authorized representatives of the parties on the
dates shown below and will take effect from the later of those dates (the
“Effective Date”).

 

[PATHEON ENTITY]

 

[CLIENT ENTITY]

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

 

 




 

 

Month DD, 20YY

 

Product Agreement

Confidential

 

Page 2 of 3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Schedule A – Commercial Supply Pricing Proposal

[Insert Commercial Supply Pricing Proposal]

[End of Product Agreement]

 

 

 

Month DD, 20YY

 

Product Agreement

Confidential

 

Page 3 of 3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

APPENDIX 2 – Dispute Resolution

Negotiation

If any dispute or issue between the Parties arises under or out of this
Agreement or any Product Agreement (a “Dispute”), the Parties will first try to
resolve the Dispute amicably by good faith, reasonable discussions.  In the case
of any Dispute, either Party may send a notice of the Dispute to the other, and
each Party will appoint, within [***] from receipt of the notice, an appropriate
single representative having full power and authority to discuss and seek to
resolve the Dispute.  Such representatives will meet promptly and as necessary
in order to resolve the Dispute.  If the representatives are unable to resolve
the Dispute within one month from their appointment (which resolution will be
reflected in a written document signed by authorized senior representatives of
each Party), or if a Party fails to appoint a representative as required above,
then:  (a) for Technical Disputes, the expert determination procedure (as set
forth below) may be started by either Party; and for all other Disputes, either
Party will refer the Dispute immediately to the Chief Operating Officer or
equivalent (or another senior manager as he/she may designate) (“Senior
Officers”) who will meet and discuss reasonably and in good Faith as necessary
to try to resolve the Dispute amicably.

Mediation

If, as to an unresolved Dispute that has been referred to the Senior Officers as
provided in the above paragraph, the Senior Officers do not resolve the Dispute
within [***] of that referral, the Parties may (on written agreement of each
Party) l attempt in good faith to settle the Dispute promptly by confidential
mediation under the then current CPR Mediation Procedure, before resorting to
litigation.   If the Parties agree, such mediation procedure shall be initiated
prior to the expiration of the applicable negotiation periods. The mediator will
be chosen with the assistance of CPR (and CPR’s choice will be accepted by the
parties in the absence of conflict or bias), unless the parties agree a specific
mediator in writing within [***] of the referral to mediation. The mediation
will take place in New York, New York and the language of the mediation will be
English. Unless otherwise agreed, the parties will select a mediator from the
CPR Panels of Distinguished Neutrals.  If one Party does not agree to
participate in such settlement negotiations using such mediation procedure, then
either Party may initiate litigation in an applicable court with jurisdiction to
resolve the Dispute in accordance with Section 13.15.  

Except where proceedings are required for the purpose of an interim injunction
or other interim equitable relief or to preserve a parties legal position
pending the outcome of negotiation or mediation, neither Party may commence any
court proceedings in relation to a Dispute until the required discussions under
“Negotiation” paragraph above has concluded without resolving that Dispute or
the other Party fails to participate in those discussions. Where a Party decides
not to take part in mediation under this Appendix 2, it will send written notice
of that decision to the other Party.

 

 

 

Month DD, 20YY

 

Product Agreement

Confidential

 

Page 1 of 2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Technical Disputes

If a Dispute arises between the Parties that is exclusively related to technical
aspects of the manufacturing, packaging, labelling, quality control testing,
handling, storage, or other activities under this Agreement, including
conformance of Product to applicable specifications (a "Technical Dispute"), the
Parties will use all reasonable efforts to resolve the Dispute by amicable
negotiations as provided in the “Negotiation” paragraph above. If the Parties
are unable to resolve a Technical Dispute by such negotiations, by the end of
the applicable time periods, then the Technical Dispute will, at the written
request of either Party, be referred for determination to a an expert in the
following manner:

 

(a)

Appointment of Expert. Within [***] after the written request, the Parties will
together agree on and appoint a single expert who (i) has significant experience
and expertise in the subject matter of the Technical Dispute and in the
operation of manufacturing agreements similar to this Agreement; and (ii) is
neutral and has no relations or affiliation with either Party or its
Affiliates.  As a condition of any expert’s appointment, the Parties will ensure
that the expert discloses any actual or potential conflicts of interest promptly
as they arise.  If the parties fail to agree the appointment within that period,
then either party may request that a neutral from the International Institute of
Conflict Prevention and Resolution appoints a suitable expert (and both parties
will accept that appointment in the absence of evident conflict or bias).

 

(b)

Procedure. The expert shall establish a reasonable schedule for briefing on the
technical dispute at issue, and shall provide each Party reasonable briefing on
such issue(s) and for providing any needed testimony before the expert.  The
Parties will require the expert to provide an opinion on each referred issue
(with reasonably detailed reasoning) within [***] after the conclusion of all
such briefing and testimony (or as otherwise agreed by the Parties with the
expert).  Each party will give to the expert all the evidence and information
within their respective possession or control relating to the technical issue as
the expert may reasonably request, which they will disclose promptly and in any
event within [***] of a written request from the expert to do so. At all times
the parties will co-operate in good faith and seek to narrow and limit the
issues to be determined.

 

(c)

Final and Binding.  The determination of the expert will, except for fraud or
manifest error or where an unapproved conflict of interest is discovered, be
final and binding upon the parties with respect to the referred Technical
Dispute.

 

(d)

Costs.  Each party will bear its own costs for any matter referred to an expert
under this Appendix 2 and, in the absence of express agreement to the contrary,
the costs and expenses of the expert will be shared equally by the parties.

 

 

 

 

Month DD, 20YY

 

Product Agreement

Confidential

 

Page 2 of 2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

APPENDIX 3 – API Yield Calculation

Actual Annual Yield

Reconciliation: For each Year, Patheon will prepare an annual reconciliation of
API including the calculation of the Actual Annual Yield as set forth below.

“Actual Annual Yield” means the percentage of the Quantity Dispensed that was
converted to Products for the Product at the Manufacturing Site in that Year and
is calculated as follows:

 

[geidvlt3j11x000001.jpg]

 

“Quantity Dispensed” means the API received and dispensed in commercial
manufacturing of Products, calculated as follows:

The total quantity of API that complies with the specifications and is received
at the Manufacturing Site during the Year added to the inventory of API that
complies with the specifications held at the start of the Year, minus the
inventory of API that complies with the specifications held at the end of the
Year.

The Quantity Dispensed includes API lost in the warehouse prior to and during
dispensing but excludes (i) API retained by Patheon as samples; (ii) API
contained in Product retained as samples; (iii) API used in testing (if
applicable); (iv) API contained in Product that is rejected for specific market
related requirements such as visual inspection of the Product that is not part
of normal processing and (v) API received or dispensed in technical transfer
activities or development activities, including without limitation, any
regulatory, stability, validation or test batches manufactured during the
applicable period.

“Quantity Converted” means the total amount of API contained in the Products
manufactured with the Quantity Dispensed (including any additional Products
supplied as a replacement remedy), released for delivery, and not rejected as
Deficient Product in accordance with Section 6.1. The quantity of API contained
in Deficient Product will be included in the Quantity Dispensed but not in the
Quantity Converted.

Target Yield and Credit Calculation

[***]

 

 

 

Month DD, 20YY

 

API Yield Calculation

Confidential

 

Page 1 of 2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Shortfall Credit.  If there is a Shortfall for a Product in a Year, then Patheon
will credit Client’s account for the amount of the Shortfall not later than
[***] after the end of each Year.

Surplus Credit.  If there is a Surplus for a Product in a Year, then Patheon
will be entitled to apply the amount of the Surplus as a credit against any
Shortfall for that Product which may occur in the next Year.  If there is no
Shortfall in the next Year the Surplus credit will expire.

Each credit under this paragraph will be summarized in an annual reconciliation
report. Upon expiration or termination of a Product Agreement, any remaining
Shortfall credit amount owing under this paragraph will be paid to Client.

Limits on API Liability

A Shortfall caused by rejected Deficient Product (including in the case of
Recall) will only result in a Shortfall Credit to the extent the affected
Product is unsold and returned, destroyed or otherwise disposed of by Client in
accordance with the terms of this Agreement.

Any payable reimbursement (within the maximum liability limits) for lost API
will be made at the API Credit Value.

 

 

 

Month DD, 20YY

 

API Yield Calculation

Confidential

 

Page 2 of 2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

[geidvlt3j11x000002.jpg]

APPENDIX 4 – Price Adjustments

Price Adjustment Calculation Due To Inflation

Refer to Section 4.2(a)

Definitions:

“Inflation Index” means the overall harmonised Index of Consumer Prices (HICP)
published by the European Central Bank
(www.ecb.europa.eu/stats/prices/hicp/html/index.en.html) for Manufacturing Sites
in Europe, and the  Producer Price Index pcu32541235412 for Pharmaceutical
Preparation Manufacturing (PPI) published by the United States Department of
Labor, Bureau of Labor Statistics (hyperlink) for Manufacturing Sites in North
America.

“Inflation Percentage” means the average of the monthly annual percentage
changes in the Inflation Index from September of the preceding Year to August of
the then current Year. For example, at the end of 2019 the new Inflation
Percentage would be calculated as follows (figures are for illustration only):

From: Month - Year

To: Month - Year

Annual Percentage Change

September - 2017

September - 2018

0.7 %

October - 2017

October - 2018

1.1 %

November - 2017

November - 2018

1.0 %

December - 2017

December - 2018

0.8 %

January - 2018

January - 2019

0.8 %

February - 2018

February - 2019

1.1 %

March - 2018

March - 2019

1.1 %

April - 2018

April - 2019

1.5 %

May - 2018

May - 2019

1.7 %

June - 2018

June - 2019

1.4 %

July - 2018

July - 2019

1.2 %

August - 2018

August - 2019

1.1 %

Inflation Percentage

1.13%

 

Calculation:

[geidvlt3j11x000003.jpg]

 

 




CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Price Adjustment Calculation Due To Currency Fluctuation

Refer to Section Error! Reference source not found.

Definitions:

“Billing Currency” means the currency in which the Manufacturing Services will
be invoiced and paid as specified in the Product Agreement.

“Local Currency” means the currency that is used in the country where the
Manufacturing Site is located as specified in the Product Agreement.

“Initial Exchange Rate” means the initial exchange rate set out in the Product
Agreement to convert one unit of the Patheon Manufacturing Site Local Currency
into the Billing Currency for the first Year of the Product Agreement.

“Current Year Exchange Rate” means the exchange rate calculated as of the
current Year of the Product Agreement (starting from the second year), and is
calculated as the average interbank exchange rate for conversion of one unit of
the Patheon Manufacturing Site Local Currency into the Billing Currency during
the period (September 1st of the preceding year to August 31th of the current
year) as published by OANDA.com under the heading “Average Exchange Rates” at
www.oanda.com/currency/average.

“Preceding Year Exchange Rate” means the exchange rate calculated in the
previous Year to the then current Year of the Product Agreement.

Calculation:    

 

[geidvlt3j11x000004.jpg]

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 2 of 3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

For example:

Billing Currency

USD

Local Currency

EURO

Current Price (after inflation)

1.50 USD

Preceding Year Exchange Rate

1.2 (1 EURO to 1.2 USD)

Current Year Exchange Rate

1.1 (1 EURO to 1.1 USD)

New Price

[geidvlt3j11x000005.jpg]=1.50USD*1.1/1.2 =1.375USD

 

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 3 of 3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Product Agreement for CR 845 Sterile Liquid Vials

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated June 27, 2019 between Patheon UK Limited
and Cara Therapeutics Inc (the “Master Agreement”), and is entered into on 28
June 2019 (the “Effective Date“) between Patheon Manufacturing Services LLC, a
corporation existing under the laws of Delaware, having a principal place of
business at 5900 Martin Luther King Jr. Highway, Greenville, NC 27834, USA
(“Patheon”) and Cara Therapeutics Inc a company existing under the laws of
Delaware with its principal place of business at 4 Stamford Plaza, 107 Elm
Street, 9th Floor, Stamford, Connecticut 06902, United States (“Client”). For
the purpose of this Product Agreement, references in the Master Agreement to
“Patheon” and “Client” mean the entities defined respectively as Patheon and
Client in this Product Agreement.

The terms and conditions of the Master Agreement are incorporated into this
Product Agreement except to the extent this Product Agreement expressly modifies
specific provisions in the Master Agreement.  All capitalized terms that are
used but not defined in this Product Agreement will have the respective meanings
given to them in the Master Agreement.

Initial Product Term: will be from the Effective Date until December 31, 2024

Manufacturing Site: The Manufacturing Services will be performed at 5900 Martin
Luther King Jr. Highway, Greenville, NC 27834, USA

Notices: (if different to Section 13.7 of the Master Agreement): See Section
13.7 of the Master Agreement

API Name: CR845

API Credit Value: Client’s actual cost for API not to exceed [***]. API value to
be provided by Client and supported by such reasonable evidence as Patheon
requests.

Local Currency: USD

Billing Currency: USD

Initial Exchange Rate: 1.00 Euro to 1.15 USD.

Inflation Index: See Appendix 4 of the Master Agreement

Governing Law: See Section 13.15 of the Master Agreement

Modifications to the Master Agreement (if any): None




CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

 

--------------------------------------------------------------------------------

 

Schedule A – Commercial Supply Pricing Proposal: Description of the
Manufacturing Services and related terms of this Product Agreement.

In case of conflict between Schedule A and the other parts of this Product
Agreement, those other parts will prevail.

This Agreement is signed by the authorized representatives of the parties on the
dates shown below and will take effect from the later of those dates (the
“Effective Date”).

 

PATHEON MANUFACTURING SERVICES LLC

 

CARA THERAEPEUTICS INC.

By:

/s/ Scott Brown

 

By:

/s/ Derek Chalmers

 

 

 

 

 

 

 

Name:

Scott Brown

 

 

Name:

Derek Chalmers

 

 

 

 

 

 

 

 

Title:

Director, POS

 

 

Title:

CEO

 

 

 

 

 

 

 

 

Date:

09 Jul 2019

 

 

Date:

June 27, 2019

 

 

 

 

 

 

 

 

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 2 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Schedule A – Commercial Supply Pricing Proposal

 

[geidvlt3j11x000006.jpg]

 

 




 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 3 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Revision History

 

Proposal Number

Date Issued

Key Revisions

C-MNC-62877-R2

March 30, 2018

2018 commercial pricing

 

Contents

 

Part A:    Project Overview

 

4

 

1.

Executive Summary of the Opportunity

 

5

 

2.

Target Site – Monza Operations

 

5

 

3.

Target Site – Greenville Operations

 

6

 

4.

Product Features and Assumptions

 

8

 

Part B:    Pricing

 

9

 

1.

Annual Volume Forecasts

 

9

 

2.

Pricing Tables

 

9

 

3.

Costs Included in Price

 

10

 

4.

Costs Not Included in Price

 

11

 

5.

Capital Requirements

 

11

 

Part C:    Key Technical Parameters

 

12

 

1.

Manufacturing Parameters

 

12

 

2.

Packaging Parameters

 

12

 

3.

Testing Conditions

 

13

 

4.

Supply Chain

 

14

 

Part D:    Business Terms

 

 

 

 

 




Part A:

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 4 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Project Overview

 

1.

Executive Summary of the Opportunity

Patheon is providing updated commercial pricing for CR845 Sterile Liquid Vials
out of Patheon’s Monza and Greenville facilities.

Patheon will be responsible for the following core services:

 

1.1

Supply of raw materials and packaging components, with the exception of the
Active Pharmaceutical Ingredient (“API”), which is to be furnished by Cara
Therapeutics.

 

1.2

Bulk manufacturing, filling, sealing and bulk packaging of CR845 sterile liquid
vials.

 

1.3

API identification test and all QC testing requirements for raw materials,
packaging components and finished product.

 

2.

Target Site – Monza Operations

Patheon’s Monza Operations, features four separate sterile areas. One sterile
area houses a state of the art pre-filled syringe and cartridge filling line
capable of filling a range of nested syringes and cartridges from 0.5mL to 20mL
in size, and with a fill range of between 0.1mL and 20mL. The remaining three
sterile areas house seven lyophilization units ranging in size from 312 ft² (29
m²) to 431 ft² (40 m²) and offering a combined lyophilization production
capacity of 2562 ft² (238 m²). These state-of-the-art lyophilization systems are
ideal for the commercial manufacture of biopharmaceuticals and small molecules.
The facility is also designed for the aseptic filling of small volume
parenterals (SVP).

 

[geidvlt3j11x000007.jpg]

 

Monza Commercial Operations is a centre of excellence, offering extensive
technology transfer and commercial manufacturing experience in sterile liquid
products in vials, pre-filled syringes and cartridges and also sterile
lyophilized vials. Monza supplies all the major international markets, including
US, EU and Japan.The facility also provides high-volume manufacturing
capabilities for a range of conventional solid dosage forms such as tablets,
capsules, and granules. All manufacturing services are fully supported with
comprehensive in-house analytical and bio-analytical capabilities. Monza also
offers compliance with controlled drug regulations in Europe and US as well as
disposable manufacturing technologies and fully integrated secondary packaging
services.

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 5 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

Site Regulatory History

 

Date of Inspection

Regulatory Authority

Inspection Type

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

3.

Target Site – Greenville Operations

Patheon’s Greenville Operations, North Carolina USA, supports both commercial
manufacturing and pharmaceutical development services (PDS) in both sterile and
oral solid dosage forms.  The Sterile North facility has 340,519 square feet of
floor space and features five separate CTM & Commercial manufacturing suites
housing ten lyophilization units ranging in size from 24ft² (2.23m²) to 640ft²
(59m²).  Additionally, two 8ft² (0.74m²) lyophilization units are utilized for
development and lyo cycle optimization activities.  These state-of-the-art
lyophilization systems are ideal for the large-scale production of
biopharmaceuticals and small molecules, and the facility is also designed for
the aseptic filling of small volume parenterals (SVP).

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 6 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Greenville Operations also serves as a Center of Excellence for sterile
products, immediate and sustained release solid oral dosage forms, as well as
controlled substances (Sterile and OSD).  With U.S. DEA manufacturing
registrations (Schedule I to V), analytical registrations (Schedule I to V), and
distribution registrations (Schedule II to IV), the facility is equipped to
fully accommodate controlled drug product requirements.

Site Regulatory History

 

Date of Inspection

Regulatory Authority

Inspection Type

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 7 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

[geidvlt3j11x000008.jpg]

 

4.     Product Features and Assumptions

4.1    API: CR845

•     Indication: pruritus

•     Patheon’s preliminary categorisation: Category 3A

 

 

4.2

Key product parameter overview:

 

Product

Vial Size

Fill Volume

Packaging Configuration

CR845 sterile liquid vials

2R

1.5mL

Bulk unlabeled vials

 

 

4.3

Territories –U.S.A.

 

4.4

Commercial launch date: [***]

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 8 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Part B:Pricing

 

1.

Annual Volume Forecasts

Cara Therapeutics has provided a (from 2017) projected annual volume forecast as
outlined in the table below.

 

Product

Annual Volume Forecast (Vials)*

2020

2021

2022

2023

2024

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

*Note: Reported for total units for EU-US.

The forecast presented above is a critical driver for important parameters such
as batch size, campaign length, equipment train and site selection, as well as
influencing the business model outlined within this proposal. Adjustments to the
forecast will likely have a material impact on unit pricing and other business
considerations described herein, leading to a review by Patheon and revision of
the proposal.

 

2.

Pricing Tables

 

2.1

Monza Bulk Vial Prices:

 

Product

Batch Size (Vials)

Campaign Length

(Batches)

Filling Shifts

Price Per Vial (Bulk)

Material Price

Conversion Price

Bulk Price

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

[***]

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

[***]

*Note: Patheon intends to include both batch sizes for manufacturing flexibility
and with 3 Shifts Patheon can increase the batch size up to [***].

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 9 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

2.2

Greenville Bulk Vial Prices:

 

Product

Batch Size (Vials)

Campaign Length

(Batches)

Price Per Vial (Bulk)

Material Price

Conversion Price

Bulk Price

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

 

 

3.

Costs Included in Price

 

3.1

Product manufactured, tested and packaged according to the approved and
registered specifications.

 

3.2

Monza Pricing: Estimated material costs. Material costs included in the proposal
are best estimates based on Patheon’s current standards and specifications and
do not include any extraordinary or custom raw materials. Final material costs
will be provided after confirmation of specifications and formal quotations have
been received from the suppliers.  The cost of materials to Cara Therapeutics
will be Patheon’s direct costs plus [***] markup as a handling fee.

 

3.3

Greenville Pricing: Estimated material costs (excluding API). Materials to be
purchased by Patheon will be supplied by Patheon approved suppliers.

 

3.4

Procurement, storage, inventory control and Quality Control (“QC”) testing of
all required raw materials & packaging materials to supply the CR845 sterile
liquid vials , including storage of client-supplied components to meet firm
order requirements or such time as agreed between the parties to accommodate
long lead time items.

 

3.5

Qualification and auditing of all raw material and component suppliers (with the
exception of client-supplied raw material and component suppliers).

 

3.6

Active Pharmaceutical Ingredients (API) identity test according to Patheon
standard incoming process. If Cara Therapeutics stipulates a vendor, Cara
Therapeutics will audit and approve the Vendor and ensure cGMP compliance.  If
Patheon is to release an API or other client stipulated material based on “ID
only,” Cara Therapeutics will ensure the required verification testing by an
independent laboratory has been completed.

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 10 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

3.7

Batch Record copies for validation batches, first ten commercial batches, and
one commercial batch per Year thereafter.

 

3.8

First Product Approval Inspection (“PAI”) and copy of FDA Report. Additional PAI
support will be subject to additional fees.

 

3.9

Continued process verification (CPV) Data Collection, Data Analysis, Reporting
(one set of analysis and report per year).

 

4.

Costs Not Included in Price

 

4.1

API, reference standards, and client-supplied materials to be supplied by Cara
Therapeutics at no cost to Patheon.

 

4.2

API complete QC testing or special API testing requests.  NOTE this testing will
be mandatory if Cara Therapeutics has not performed the verification testing
specified in 3.6.

 

4.3

Stability testing program − Patheon can store and test in accordance with an
agreed protocol and ICH guidelines.  

 

4.4

Any additional data or report requested by Cara Therapeutics beyond the scope of
cGMPs and customary FDA or other regulatory agencies requirements will be
subject to an additional fee to be agreed upon between Patheon and Cara
Therapeutics.

 

4.5

Regulatory support (such as preparation of Annual Report and Chemistry,
Manufacturing, and Controls (“CMC”) files).  Regulatory support work is subject
to an additional fee and will be charged at a rate of [***].

 

4.6

Label copy change and batch record changes initiated by Cara Therapeutics.

 

4.7

Any specific visual inspection of the bulk or of the finished products outside
of standard release testing.

 

4.8

Testing required to support OOS results or stability failures, testing required
in support of complaint investigations and testing of products which exceeds
routine testing that are not related to Patheon’s performance.

 

4.9

Copy of the Product Quality Review Report. Pricing of this service will depend
on the level of complexity required by Cara Therapeutics.

 

5.

Capital Requirements

Greenville capital requirements have been provided in the CTM/Registration
Proposal for Cara Therapeutics, Inc. (P-GRP-92560-R4).

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 11 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Part C:Key Technical Parameters

The following technical parameters apply to the production of CR845 sterile
liquid vials and the materials used therein.

 

1.

Manufacturing Parameters

 

Manufacturing Parameters

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

2.

Packaging Parameters

 

2.1

Primary packaging components:

 

Component

Specification

[***]

[***]

[***]

[***]

[***]

[***]

 

 

2.2

Secondary packaging – Patheon standard bulk packaging.

 

2.3

Tertiary packaging – According to Patheon’s standard shipment preparations.

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 12 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

3.

Testing Conditions

 

3.1

Testing for raw materials, packaging components and finished product are based
on information provided by Cara Therapeutics and Patheon’s best estimates.

 

3.2

It is assumed that the API would only require ID testing

 

3.3

It is assumed that QC test methods are fully validated and robust at the time of
commercial manufacture.

 

Testing Requirements

In-Process Controls

Finished Product Testing

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

3.4

Micro testing on the finished product has been included.

 

3.5

Testing labour may be subject to change after the final agreement on testing
specifications and requirements.




 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 13 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

4.

Supply Chain

 

4.1

Patheon will procure components and excipients for the manufacture of CR845
sterile liquid vials from Patheon qualified suppliers. Should Cara Therapeutics
require Patheon to source any materials from specified suppliers, then these
suppliers will remain under the quality audit control of Cara Therapeutics
unless an agreement is reached for Patheon to take on this responsibility.

 

4.2

Components and excipients will be supplied by Patheon in accordance with the
specifications agreed. Patheon will issue formal Patheon specifications for each
material.

 

4.3

Each lot of incoming components and excipients will be sampled and tested
according to the agreed specifications.

 

4.4

The API will be provided free issue/released to Patheon by Cara Therapeutics or
its qualified supplier.

 

4.5

Monza only: Patheon assumes the API will be delivered from within the EU.
Patheon will not act as the importer of record for API imported into the EU.

 

4.6

The API and all excipients used for the manufacture will be GMP grade and from
TSE/BSE certified sources.

 

4.7

Finished product will be made available at Patheon’s proposed manufacturing site
(supplied EXW according to Incoterms® 2010).

 

[End of Product Agreement]

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 14 of 14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Product Agreement for CR 845 Sterile Liquid Vials

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated June 27, 2019 between Patheon UK Limited
and Cara Therapeutics Inc (the “Master Agreement”), and is entered into on 28
June 2019 (the “Effective Date“) between Patheon UK Limited, a corporation
existing under the laws of England, having a principal place of business at
Kingfisher Drive, Covingham, Swindon, SN3 5BZ, England (“Patheon”) and Cara
Therapeutics Inc a company existing under the laws of Delaware with its
principal place of business at 4 Stamford Plaza, 107 Elm Street, 9th Floor,
Stamford, Connecticut 06902, United States (“Client”). For the purpose of this
Product Agreement, references in the Master Agreement to “Patheon” and “Client”
mean the entities defined respectively as Patheon and Client in this Product
Agreement.

The terms and conditions of the Master Agreement are incorporated into this
Product Agreement except to the extent this Product Agreement expressly modifies
specific provisions in the Master Agreement.  All capitalized terms that are
used but not defined in this Product Agreement will have the respective meanings
given to them in the Master Agreement.

Initial Product Term: will be from the Effective Date until December 31, 2024

Manufacturing Site: The Manufacturing Services will be performed at Vtiale GB
Stucchi,110, I-20052 Monza Italy

Notices: (if different to Section 13.7 of the Master Agreement): See Section
13.7 of the Master Agreement

API Name: CR845

API Credit Value: Client’s actual cost for API not to exceed [***]. API value to
be provided by Client and supported by such reasonable evidence as Patheon
requests.

Local Currency: EURO

Billing Currency: USD

Initial Exchange Rate: 1.00 Euro to 1.15 USD.

Inflation Index: See Appendix 4 of the Master Agreement

Governing Law: See Section 13.15 of the Master Agreement

Modifications to the Master Agreement (if any): None

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 1 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Schedule A – Commercial Supply Pricing Proposal: Description of the
Manufacturing Services and related terms of this Product Agreement.

In case of conflict between Schedule A and the other parts of this Product
Agreement, those other parts will prevail.

This Agreement is signed by the authorized representatives of the parties on the
dates shown below and will take effect from the later of those dates (the
“Effective Date”).

 

PATHEON UK LIMITED

 

CARA THERAPEUTICS INC.

By:

/s/ A. Robinson

 

By:

/s/ Derek Chalmers

 

 

 

 

 

 

 

Name:

Andrew Robinson

 

 

Name:

Derek Chalmers

 

 

 

 

 

 

 

 

Title:

Director

 

 

Title:

CEO

 

 

 

 

 

 

 

 

Date:

08 July 2019

 

 

Date:

June 27, 2019

 

 

 

 

 

 




 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 2 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Schedule A – Commercial Supply Pricing Proposal

 

[geidvlt3j11x000009.jpg]

Patheon a healthier world delivered CR845 Sterile Liquid Vials March 30, 2018
Commercial Supply Pricing Proposal for Cara Therapeutics. Inc CMNC 62877 R2

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 3 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

Revision History

 

Proposal Number

Date Issued

Key Revisions

C-MNC-62877-R2

March 30, 2018

2018 commercial pricing

 

Contents

 

Part A:    Project Overview

 

4

 

1.

Executive Summary of the Opportunity

 

5

 

2.

Target Site – Monza Operations

 

5

 

3.

Target Site – Greenville Operations

 

7

 

4.

Product Features and Assumptions

 

9

 

Part B:    Pricing

 

9

 

1.

Annual Volume Forecasts

 

9

 

2.

Pricing Tables

 

10

 

3.

Costs Included in Price

 

11

 

4.

Costs Not Included in Price

 

12

 

5.

Capital Requirements

 

12

 

Part C:    Key Technical Parameters

 

13

 

1.

Manufacturing Parameters

 

13

 

2.

Packaging Parameters

 

13

 

3.

Testing Conditions

 

14

 

4.

Supply Chain

 

15

 

Part D:    Business Terms

 

 

 

 

 

 




Part A:

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 4 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Project Overview

 

1.

Executive Summary of the Opportunity

Patheon is providing updated commercial pricing for CR845 Sterile Liquid Vials
out of Patheon’s Monza and Greenville facilities.

Patheon will be responsible for the following core services:

 

1.1

Supply of raw materials and packaging components, with the exception of the
Active Pharmaceutical Ingredient (“API”), which is to be furnished by Cara
Therapeutics.

 

1.2

Bulk manufacturing, filling, sealing and bulk packaging of CR845 sterile liquid
vials.

 

1.3

API identification test and all QC testing requirements for raw materials,
packaging components and finished product.

 

2.

Target Site – Monza Operations

Patheon’s Monza Operations, features four separate sterile areas. One sterile
area houses a state of the art pre-filled syringe and cartridge filling line
capable of filling a range of nested syringes and cartridges from 0.5mL to 20mL
in size, and with a fill range of between 0.1mL and 20mL. The remaining three
sterile areas house seven lyophilization units ranging in size from 312 ft² (29
m²) to 431 ft² (40 m²) and offering a combined lyophilization production
capacity of 2562 ft² (238 m²). These state-of-the-art lyophilization systems are
ideal for the commercial manufacture of biopharmaceuticals and small molecules.
The facility is also designed for the aseptic filling of small volume
parenterals (SVP).

[geidvlt3j11x000010.jpg]Monza Commercial Operations is a centre of excellence,
offering extensive technology transfer and commercial manufacturing experience
in sterile liquid products in vials, pre-filled syringes and cartridges and also
sterile lyophilized vials. Monza supplies all the major international markets,
including US, EU and Japan. The facility also provides high-volume manufacturing
capabilities for a range of conventional solid dosage forms such as tablets,
capsules, and granules. All manufacturing services are fully supported with
comprehensive in-house analytical and bio-analytical capabilities. Monza also
offers compliance with controlled drug regulations in Europe and US as well as
disposable manufacturing technologies and fully integrated secondary packaging
services.

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 5 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Site Regulatory History

 

Date of Inspection

Regulatory Authority

Inspection Type

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 6 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

3.

Target Site – Greenville Operations

 

[geidvlt3j11x000011.jpg]

 

Patheon’s Greenville Operations, North Carolina USA, supports both commercial
manufacturing and pharmaceutical development services (PDS) in both sterile and
oral solid dosage forms. The Sterile North facility has 340,519 square feet of
floor space and features five separate CTM & Commercial manufacturing suites
housing ten lyophilization units ranging in size from 24ft² (2.23m²) to 640ft²
(59m²).  Additionally, two 8ft² (0.74m²) lyophilization units are utilized for
development and lyo cycle optimization activities.  These state-of-the-art
lyophilization systems are ideal for the large-scale production of
biopharmaceuticals and small molecules, and the facility is also designed for
the aseptic filling of small volume parenterals (SVP).

 

Greenville Operations also serves as a Center of Excellence for sterile
products, immediate and sustained release solid oral dosage forms, as well as
controlled substances (Sterile and OSD).  With U.S. DEA manufacturing
registrations (Schedule I to V), analytical registrations (Schedule I to V), and
distribution registrations (Schedule II to IV), the facility is equipped to
fully accommodate controlled drug product requirements.

Site Regulatory History

 

Date of Inspection

Regulatory Authority

Inspection Type

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 7 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 8 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

4.     Product Features and Assumptions

4.1    API: CR845

•     Indication: pruritus

•     Patheon’s preliminary categorisation: Category 3A

 

 

4.2

Key product parameter overview:

 

Product

Vial Size

Fill Volume

Packaging Configuration

CR845 sterile liquid vials

2R

1.5mL

Bulk unlabeled vials

 

 

4.3

Territories –U.S.A.

 

4.4

Commercial launch date: [***]

Part B:Pricing

 

1.

Annual Volume Forecasts

Cara Therapeutics has provided a (from 2017) projected annual volume forecast as
outlined in the table below.

 

Product

Annual Volume Forecast (Vials)*

2020

2021

2022

2023

2024

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

*Note: Reported for total units for EU-US.

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 9 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

The forecast presented above is a critical driver for important parameters such
as batch size, campaign length, equipment train and site selection, as well as
influencing the business model outlined within this proposal. Adjustments to the
forecast will likely have a material impact on unit pricing and other business
considerations described herein, leading to a review by Patheon and revision of
the proposal.

 

2.

Pricing Tables

 

2.1

Monza Bulk Vial Prices:

 

Product

Batch Size (Vials)

Campaign Length

(Batches)

Filling Shifts

Price Per Vial (Bulk)

Material Price

Conversion Price

Bulk Price

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

[***]

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

[***]

*Note: Patheon intends to include both batch sizes for manufacturing flexibility
and with 3 Shifts Patheon can increase the batch size up to [***].

 

 

2.2

Greenville Bulk Vial Prices:

Product

Batch Size (Vials)

Campaign Length

(Batches)

Price Per Vial (Bulk)

Material Price

Conversion Price

Bulk Price

CR845 sterile liquid vials

[***]

[***]

[***]

[***]

[***]

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 10 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

3.

Costs Included in Price

 

3.1

Product manufactured, tested and packaged according to the approved and
registered specifications.

 

3.2

Monza Pricing: Estimated material costs. Material costs included in the proposal
are best estimates based on Patheon’s current standards and specifications and
do not include any extraordinary or custom raw materials. Final material costs
will be provided after confirmation of specifications and formal quotations have
been received from the suppliers.  The cost of materials to Cara Therapeutics
will be Patheon’s direct costs plus [***] markup as a handling fee.

 

3.3

Greenville Pricing: Estimated material costs (excluding API). Materials to be
purchased by Patheon will be supplied by Patheon approved suppliers.

 

3.4

Procurement, storage, inventory control and Quality Control (“QC”) testing of
all required raw materials & packaging materials to supply the CR845 sterile
liquid vials , including storage of client-supplied components to meet firm
order requirements or such time as agreed between the parties to accommodate
long lead time items.

 

3.5

Qualification and auditing of all raw material and component suppliers (with the
exception of client-supplied raw material and component suppliers).

 

3.6

Active Pharmaceutical Ingredients (API) identity test according to Patheon
standard incoming process. If Cara Therapeutics stipulates a vendor, Cara
Therapeutics will audit and approve the Vendor and ensure cGMP compliance.  If
Patheon is to release an API or other client stipulated material based on “ID
only,” Cara Therapeutics will ensure the required verification testing by an
independent laboratory has been completed.

 

3.7

Batch Record copies for validation batches, first ten commercial batches, and
one commercial batch per Year thereafter.

 

3.8

First Product Approval Inspection (“PAI”) and copy of FDA Report. Additional PAI
support will be subject to additional fees.

 

3.9

Continued process verification (CPV) Data Collection, Data Analysis, Reporting
(one set of analysis and report per year).

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 11 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

4.

Costs Not Included in Price

 

4.1

API, reference standards, and client-supplied materials to be supplied by Cara
Therapeutics at no cost to Patheon.

 

4.2

API complete QC testing or special API testing requests.  NOTE this testing will
be mandatory if Cara Therapeutics has not performed the verification testing
specified in 3.6.

 

4.3

Stability testing program − Patheon can store and test in accordance with an
agreed protocol and ICH guidelines.  

 

4.4

Any additional data or report requested by Cara Therapeutics beyond the scope of
cGMPs and customary FDA or other regulatory agencies requirements will be
subject to an additional fee to be agreed upon between Patheon and Cara
Therapeutics.

 

4.5

Regulatory support (such as preparation of Annual Report and Chemistry,
Manufacturing, and Controls (“CMC”) files).  Regulatory support work is subject
to an additional fee and will be charged at a rate of [***].

 

4.6

Label copy change and batch record changes initiated by Cara Therapeutics.

 

4.7

Any specific visual inspection of the bulk or of the finished products outside
of standard release testing.

 

4.8

Testing required to support OOS results or stability failures, testing required
in support of complaint investigations and testing of products which exceeds
routine testing that are not related to Patheon’s performance.

 

4.9

Copy of the Product Quality Review Report. Pricing of this service will depend
on the level of complexity required by Cara Therapeutics.

 

5.

Capital Requirements

Greenville capital requirements have been provided in the CTM/Registration
Proposal for Cara Therapeutics, Inc. (P-GRP-92560-R4).




 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 12 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

Part C:Key Technical Parameters

The following technical parameters apply to the production of CR845 sterile
liquid vials and the materials used therein.

 

1.

Manufacturing Parameters

Manufacturing Parameters

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

2.

Packaging Parameters

 

2.1

Primary packaging components:

 

Component

Specification

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 13 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

2.2

Secondary packaging – Patheon standard bulk packaging.

 

2.3

Tertiary packaging – According to Patheon’s standard shipment preparations.

 

3.

Testing Conditions

 

3.1

Testing for raw materials, packaging components and finished product are based
on information provided by Cara Therapeutics and Patheon’s best estimates.

 

3.2

It is assumed that the API would only require ID testing

 

3.3

It is assumed that QC test methods are fully validated and robust at the time of
commercial manufacture.

 

Testing Requirements

In-Process Controls

Finished Product Testing

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

3.4

Micro testing on the finished product has been included.

 

3.5

Testing labour may be subject to change after the final agreement on testing
specifications and requirements.

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 14 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

--------------------------------------------------------------------------------

 

 

4.

Supply Chain

 

4.1

Patheon will procure components and excipients for the manufacture of CR845
sterile liquid vials from Patheon qualified suppliers. Should Cara Therapeutics
require Patheon to source any materials from specified suppliers, then these
suppliers will remain under the quality audit control of Cara Therapeutics
unless an agreement is reached for Patheon to take on this responsibility.

 

4.2

Components and excipients will be supplied by Patheon in accordance with the
specifications agreed. Patheon will issue formal Patheon specifications for each
material.

 

4.3

Each lot of incoming components and excipients will be sampled and tested
according to the agreed specifications.

 

4.4

The API will be provided free issue/released to Patheon by Cara Therapeutics or
its qualified supplier.

 

4.5

Monza only: Patheon assumes the API will be delivered from within the EU.
Patheon will not act as the importer of record for API imported into the EU.

 

4.6

The API and all excipients used for the manufacture will be GMP grade and from
TSE/BSE certified sources.

 

4.7

Finished product will be made available at Patheon’s proposed manufacturing site
(supplied EXW according to Incoterms® 2010).

[End of Product Agreement]

 

 

Proposal # C-MNC-62877-R2

Cara Therapeutics. Inc.

March 30, 2018

CR845 sterile liquid vials

Confidential

 

Page 15 of 15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.